Consequences of the recent gas crisis - Second Strategic Energy Review - Challenge of energy efficiency through information and communication technologies (debate)
- The next item is the joint debate on:
the Commission statement on the consequences of the recent gas crisis;
the report by Mrs Laperrouze, on behalf of the Committee on Industry, Research and Energy, on the Second Strategic Energy Review;
the oral question to the Commission (B6-0003/2009) by Mr Remek, on behalf of the Committee on Industry, Research and Energy, on the challenge of energy efficiency through information and communication technologies.
Member of the Commission. - Madam President, I would like to start by congratulating the Committee on Industry, Research and Energy and the rapporteur Mrs Laperrouze. They worked very hard to prepare this report on security of supply as early as this February plenary in 2009. When she started work, no one could have expected that we would have full gas supply from Russia via Ukraine, and this definitely draws more attention to the issues of security of supply.
Concerning the gas crisis, what is the current state of play? All the volumes nominated are reaching their destinations, so this means that most of the consumers have full supply of gas. There is still one stream missing in Poland; we are working on it. It is exceptional in that it was supplied by RosUkrEnergo, which is now out of the deal, but we are also working towards full restoration of gas supplies to all parts of the European Union that have been affected by the crisis.
As the supply agreement is for 10 years, we can expect this agreement to provide a good basis so that we do not see this type of situation in the future. I would also emphasise, though, that all the EU monitors are still in place following the flows of gas and we expect that there will be no need for them in the future. I have written to my colleagues in Russia and Ukraine asking how we should proceed with monitoring in the future, because in my opinion, if we trust the deal and if it is stable, then no monitoring is needed now; however, the monitors are currently there.
I believe that we should not remain idle on this transit issue. We should continue to work with both sides - with the supply side, Russia, and with Ukraine as a transit country - and we should really ensure that there is separation between the gas supply to Ukraine and transit flows going to the European Union, and that these transit flows are financially beneficial for Ukraine too, bringing profit to the country and giving it much-needed economic benefits. We will continue to work on this issue, but basically we can say that the gas crisis is over.
What are the lessons to be learnt? I mentioned this the previous time, but the lessons are that the EU is more robust than we expected. It is true that in this difficult situation EU countries worked with one voice through the Presidency and support from the Commission. We have seen much evidence of solidarity when member countries helped other member countries. We also have the strong realisation that the internal market worked where it could work. I was also very pleased about the strong and coordinated response from the European gas industry, first of all demonstrating a common position vis-à-vis Gazprom, but secondly also in creating a common proposal that could be useful in case there is no permanent agreement between Russia and Ukraine.
What were the weaknesses we discovered? The first was the lack of infrastructure. That was quite obvious, and that was also partly why the market could not work. The gas price and the spot market have not increased particularly but this is just because in some parts of the European Union where the gas supply was needed most there was no additional possibility to deliver gas.'
There were some cases where solidarity could have been greater. We have also seen other cases where there was not sufficient transparency, and we definitely need a stronger coordination mechanism to address the crisis.
The Strategic Energy Review that was proposed by the Commission back in November addressed five areas where Mrs Laperrouze and the ITRE Committee go into more detail and streamline these. They are: energy efficiency; use of local resources (and I would like to mention that, for 2008, 43% of installed capacity comes from wind energy; it is the biggest capacity installed, and wind is a local energy); external relations, i.e. that we are working with our colleagues; crisis mechanisms; and infrastructure.
I believe that one important point where the Commission will make a lot of further effort is on the call in this report for the consolidation of activities in different areas, because we have really developed a lot of activities on the energy and climate change package implementation, on the technology, on external relations, on the internal market. But it is very important to see how to consolidate these, and what additional steps if necessary we should take.
I shall end with one particular proposal that the Commission elaborated, very much related to this issue, but also to the general economic crisis that we face. It is the part of the recovery package related to energy.
There are three issues on which we are proposing that the funding be used. EUR 3.5 billion is for infrastructure - it is not to support each and every project but to increase the diversification of gas flow from south, west, and east, and to try to get a balanced and sustainable gas supply mix.
On electricity, looking at the weakest points, these are the isolation of Baltic countries and the Iberian Peninsula.
Then there are two issues that are sometimes seen as a luxury, but in my opinion they are extremely important issues: offshore wind - it is crucial that we have public support for the projects that are ongoing - and carbon capture and storage. These are absolutely necessary in achieving our climate change objectives globally, but will also give a much-needed boost for European industry to develop the technology that could be used in the future.
So we are looking at combined security of supply, technology objectives and also European recovery objectives. I believe this is the right proposal. The volume of funds is not huge, but I believe they are going in the right direction and the public should be involved to strengthen security of supply in the European Union.
rapporteur. - (FR) Madam President, Commissioner, ladies and gentlemen, our debates on this Second Strategic Energy Review have of course been marked by this new gas-supply crisis between Russia and Ukraine. This crisis has brought to light shortcomings, the fragility of the interconnections and the European Union's difficulty in reacting and in speaking with one voice.
It has revealed, for the third time, the need for a common energy policy. However, I must say - and our Commissioner has just pointed this out - that we are now seeing progress and more cooperation and solidarity among Member States, and thus hopes of a solution with which to manage these crises.
I should like to thank the Members who have done a great deal to enrich this report, which we drafted quickly, since we were informed of the communication in November. I am not going to explain in detail everything that we set out in this resolution, but I shall perhaps instead point out what messages the Committee on Industry, Research and Industry wished to put across with it.
The context is as follows: the climate constraint is going to get tougher, the European Union's security of supply is being threatened by ever more serious and frequent crises, and its competitiveness may be harmed. This implies the need to think differently about energy consumption and use within the European Union, to think differently about our energy resources, and to allow ourselves to exploit this considerable source of jobs that exists in the energy sector, jobs that are so crucial in the context of the economic crisis that we are going through.
What are we proposing? There is the short term: promoting the 3x20 by 2020 vision of the energy and climate change package so as to turn it into European energy policy. This is a joint action at several levels - global, European, national and local - which means that the main priorities that we have indicated are of course energy saving, energy efficiency and the development of renewable energies, since the European Union's potential in this area is great. In particular, the objective of 20% energy efficiency will have to be made binding.
Secondly, the European Union's security of supply will have to be improved through investment in the networks and, in particular, in the interconnections. Solidarity among the Member States means that the networks must supply regions that are isolated and highly dependent on a single supplier. This also means that the Directive on the security of the gas supply will have to be revised in order to make it a European crisis management tool. Improving the security of supply also means strengthening and structuring the dialogue with transit countries and producer countries. These energy interdependence relations need to be developed, particularly those with Russia and the Mediterranean area.
Thirdly, having an internal market is a crucial factor in terms of the security of supply. How, though, can a Member State be supplied via another Member State if the interconnections are weak or non-existent?
Fourthly, we need to identify the best practices at international level. In this regard, let us strengthen our exchanges of information with Japan and the United States - California, in particular - but let us not delude ourselves: our relations with these energy-consuming countries are founded on both cooperation and competition, especially in terms of energy technologies.
Then there is the long term, which is very important. The task is to predict the future of the European Union's energy supply. We should be able by, say, 2010-2020, to write road maps on a scenario basis for the European Union's supply in 2050. To do this, ambitious objectives must be set with regard to the fight against climate change. Our committee is proposing a reduction of 60-80%, but perhaps in future of at least 80%, in CO2 emissions, a 35% increase in energy efficiency and a 60% share of renewable energies, to be achieved by 2050.
Our Parliament is calling for this road map to envisage developing the share of the different energy sources so that investments can be planned in means of production, interconnections, and research and development.
In the energy mix for 2050 the Committee on Industry, Research and Energy has confirmed the share of nuclear energy alongside the other energy sources, such as renewable energies, as well as the desire to develop means of energy storage and to use solar energy, which is an infinite resource.
Madam President, ladies and gentlemen, you already have the text of the question put to the Commission on the solution of energy efficiency problems through the use of information and communication technologies (ICT), so please allow me to add a couple of remarks. I should like to thank all the shadow rapporteurs and other members for their efforts, which have contributed a whole range of ideas to the final version of the resolution embodying the question put to the Commission. A compromise solution was eventually found for almost 90 proposed amendments and the document was unanimously adopted by the Committee on Industry, Research and Energy.
We are just at the very beginning in our efforts to improve energy efficiency using ICT. Perhaps it seemed to us in the autumn of last year that we were in fact preparing a review and a strategy for the future. The events of recent weeks have confronted us with a new set of realities. Both the financial crisis and the interruption in the supply of gas to some EU Member States, as already mentioned, have established the need to take all available steps in order to meet the energy challenges as quickly as possible. The same applies to the need for a pronounced improvement in energy efficiency (the efficient use of energy) with the broadest possible application of ICT. It is more than obvious that, without the sensible and, I should like to emphasise, considered and most wide-ranging application of these technologies, we shall succeed neither in reducing energy consumption nor in limiting the adverse effects of climate change.
With the help of specialised centres, research institutes, representatives of important industrial sectors and state authorities in Member States of the Union, we have attempted to chart the situation regarding the use of ICT for enhanced energy assessment. Any attempt to reduce energy demand should not be allowed to run counter to the ambitions of the EU to maintain competitiveness and sustainable economic development. We can definitely not go down the extreme path of 'making savings, whatever the cost'.
It is true that reducing energy demand is one of the most effective means of limiting emissions of greenhouse gases. However, we are also involved in concepts such as intelligent grids, intelligent buildings and more efficient measurement of energy consumption. We are talking about the application of ICT in transportation and construction, limiting the movement of goods, more efficient lighting systems and solutions such as nanotechnology etc. In short, it is hard to find a sector in which energy efficiency cannot be improved with the aid of ICT developments. In preparing the document, we simply confirmed that all our attempts to deal with energy demands in the EU are closely interlinked and interdependent. As a result, the support we, as the EP, have given to the Galileo Project will be reflected in efficient transportation, movement of goods and people and so on.
I am pleased to mention here that in the EU we already have more than one example of the successful application of ICT in the more efficient use of energy. It is good that there is talk of the need to publicise these examples as a positive motivator for the public at large. We basically know what must be done. It is just a matter of translating words into action. Otherwise citizens in the Member States will lose confidence. For many, unfortunately, we are more a bureaucratic debating club than an institution which is able to help them overcome obstacles and improve their lives.
Without exception these words also apply to the overall energy policy, as dealt with in her report by our fellow Member Mrs Laperrouze. I was the shadow rapporteur for the document on the second strategic review of this policy and I should like to thank Mrs Laperrouze for her excellent work in eventually achieving a compromise solution for her report. The result is more realistic and persuasive than the original text. As was to be expected, the approaching EP elections have seen the onset of a certain degree of populism directed towards the voters. Great ambitions have appeared and people like to hear them. However, their fulfilment lies often beyond the borders of reality. Yes, we should all like to meet energy demands exclusively by means of renewable sources. That would be ideal. However, I personally would urge realism. The same applies to the attempt to force into the document a staggering 80% reduction in emissions by 2050 rather than a more realistic 50-80%.
Opponents of nuclear energy are again attempting to exclude this emission-free source, which is vitally important for Europe, from the overall energy mix. It must be perfectly clear to anyone who does not simply wish to follow the fashionable line and exploit the fear of nuclear energy that we simply cannot manage without it. We shall have to invest in a new generation of nuclear power plants, safe storage and reuse of fuel and nuclear fusion. I consider it sensible that the report in essence supports the inclusion of nuclear power in the mix. Finally, it is important, in my view, to attempt a better integration of energy grids, for example with the Baltic States. These states were left in the lurch for years by simply making promises. I also appreciate that we have here again an idea of better coordination in the use of transmission networks, using perhaps, if we so wish, some kind of central control system.
Member of the Commission. - Madam President, let me first thank Mr Remek and the ITRE Committee for having worked so much on a topic which is of utmost importance, because it is true that through ICT we can make a major contribution towards combating climate issues and achieving a 20% reduction in both consumption and carbon emissions.
It is a huge challenge, we know, but it is not insurmountable and can only be achieved if we know how to use ICT. That is why the Commission is not talking but acting in the following way.
Firstly, we have been working on a communication on a comprehensive strategy for ICT to address our energy and climate problems. This strategy will be accompanied by a recommendation in which we set the tasks, the targets and the timeline for actions in the ICT sector, actions by stakeholders and by Member States. These actions aim to accelerate the adoption of ICT as an enabler so that we can master the energy demands of our homes, of our businesses, and of our society at large.
Now, at what level? Firstly, of course, at the level of ICT products themselves. Their carbon footprint is of absolute importance and I know that the industry is working on this. We hope this work will be achieved by investing in research.
The second level is ICT as an enabler across the board and in all sectors of economic activity. We need incentives here in order to change behaviour - as the rapporteur said, 'penser autrement' - but this will only happen in governments, in administrations, in businesses, and for citizens, if they understand what potential there is for making savings. That means we have to measure what we have now and what we do better. If we do not measure, we will not have results, and that is why we need a baseline against which improvements can be measured.
The challenge of measurement and of quantification will be at the heart of our proposal.
Also at the heart of this proposal is how we proceed from research results to innovation and practical achievements. Of course, we started with research. The Commission's R&TD funding programmes aim to exploit this potential in the systems and infrastructures for services too.
The most significant results are expected in areas such as electricity distribution, buildings, transport logistics and lighting. The rapporteur is right: you need to have cross-sectoral participation in those projects. That is also why we established cross-sectoral research projects and worked very closely together with the industry to reduce the time between research and development and innovation. That is also the reason why, in our innovation programmes, we supported the demonstration and validation of new solutions and technologies in real world settings in order to maximise their set-up.
Reducing the footprint of ICT products also forms part of this research. As regards funding, we have so far invested more than EUR 4 000 million in this initiative. In the recovery plan proposed by the Commission, public/private partnerships for R&D are high on the agenda, with one of the three initiatives we propose being energy efficient buildings, a domain where ICT will of course play a predominant role.
One of the pilot projects being put into action now is the intelligent transport system. We have already invested a lot in in-car intelligent systems and we are now moving to the next step, which is the relationship between the car and the road and traffic signs. I agree with the rapporteur here that it will be very important to have our own satellite programme to become more efficient in that respect.
Madam President, I wish to congratulate Mrs Laperrouze and to thank her for the cooperation which we enjoyed over this entire period. On behalf of the Committee on Foreign Affairs, I shall give you the headlines of some of the basic proposals which we put to Mrs Laperrouze.
Firstly, there should be a common European foreign policy on energy, with the emphasis on security of energy sources and energy routes. At a time when battles are centred on energy sources, we all understand the importance of this proposal.
Secondly, we must deepen our relations with other countries, primarily with countries which produce energy, but also with countries via which energy routes run, in other words transit countries.
Thirdly, we need a new generation of binding energy interdependence clauses. These clauses are extremely important, especially in the negotiations which we conduct with other countries and in particular, for example, as this is a topical issue, in the negotiations which we are conducting with Russia on a new agreement to replace the 1997 agreement.
We referred to the fight over energy sources, an important issue which led us to differentiate between energy sources and the routes via which energy reaches us. There are many important projects at the moment. I should like to mention the South Stream pipeline, the TGI (Turkey-Greece-Italy) pipeline, the Nabucco pipeline and I must, of course, mention the Caspian region, as we debate it on many occasions. I have here a map of the Caspian Sea and I believe that, when we look at the Caspian Sea, we must look at all sides, including the Azerbaijani side and the Turkmenistan side; we shall be debating this issue in the European Parliament tomorrow or the day after tomorrow, but I would remind you of the importance of Turkmenistan and, lastly of course, Iran.
Energy is one of life's basic necessities. However, mankind ceased some time ago to be satisfied with merely basic living conditions; we have also been striving to attain the kind of social development which makes our lives easier. This is why energy follows the economic trends of any given society.
However, we have only recently started looking at the prosperity of the individual from a more holistic perspective and we no longer measure it solely in terms of his or her purchasing power. Hence, as far as energy is concerned, we need to strike the right balance between the safety and reliability of supplies, environmental protection and action on climate change, and competitiveness. Our political group promotes all three of these objectives as the cornerstone of the common European energy policy and, in that respect, we welcome the Laperrouze report.
Climate change and the problems we experienced in January with the transmission of Russian gas to Europe testify to the importance of diversity when it comes to the common energy policy. The European Union must introduce projects that will strengthen our energy infrastructure as soon as possible, in order to facilitate the importation of supplies along different routes. In this regard, we need to ensure that we are able to import gas both from different transit countries and from different energy exporting countries. The implementation of the Nabucco project is exceptionally important in this regard.
In addition, we need to enrich our energy mix. Essentially, it needs to include a higher proportion of energy sources that do not result in greenhouse gas emissions, hence both renewable energy sources and nuclear energy. We cannot totally turn our backs on coal, either, but we have to ensure that we use the best possible technologies, such as those enabling carbon capture and storage.
I would like to stress that efficient energy use is our priority task. However, numerous studies have shown that we need to invest our financial, intellectual and creative powers in generation and transmission capacities. Even with all the measures I have mentioned, we will not be able to reduce import dependency to zero for some time yet. In order to minimise the problems involved in energy importation, we need to formulate an effective foreign energy policy. For this reason, I would like the Lisbon Treaty to be adopted, so that any institutional obstacles preventing the formulation of foreign policies can be removed.
I allude here to Ireland, and we expect the Irish people to solve this problem. However, our expectations of a common foreign energy policy will be more realistic if we take concrete action in the fields that we have already defined as part of the common energy policy. I am of the opinion that we should adopt the third gas and electricity liberalisation package as soon as this parliamentary term, together with uniform market rules for the entire Union.
In conclusion, let me present my opinion on the amendments tabled. I think that this Laperrouze report is of sufficient quality as to eliminate the need for any substantial amendments. The long-term objectives, which we will fulfil through the 20-20-20 package and which have been supported by both the European Council and the European Parliament, should remain unchanged. Our political group will not support any amendments which seek to reduce the diversification of energy sources. However, we will support those amendments which seek to increase the number of supply routes and improve energy safety in the Union.
Finally, I would like to congratulate the rapporteur on an excellent report and thank her for her cooperation.
Madam President, Commissioners, ladies and gentlemen, may I express my thanks to the rapporteur, Anne Laperrouze, for the truly cooperative manner in which our deliberations were conducted? Let me also extend my thanks to the staff of the secretariats for their invaluable contribution.
Against the backdrop of the latest gas crisis, the Second Strategic Energy Review is extremely well-timed. Security of supply and solidarity among the Member States must be at the heart of the European energy policy. I firmly believe that it would make a distinct improvement if the call contained in this report for greater diversification of the gas corridors were answered. Moreover, before the end of this year the Commission must also present a proposal for the revision of the Gas Directive of 2004 in order to incorporate a requirement for binding and effective national and EU emergency plans.
However, as members of the Socialist Group in the European Parliament, we attach fundamental importance to the duty of EU Member States to keep a special eye, even in normal times, on the most vulnerable consumers in society, namely those who are victims of fuel poverty. There is still a lack of national strategies for tackling this problem. That is why my group has tabled an additional amendment calling on Member States to make real efforts to address this problem.
The report emphasises the particular importance of energy saving and energy efficiency. The most efficient and cost-effective ways to improve security of supply are quite clearly to increase energy efficiency and to make energy savings. At the same time we must have ambitious and realistic aims for Europe's future energy supply. I am pleased to see that we are moving in this direction, for example by calling for the target of a 60% share of renewables in our energy mix by 2050. The report also emphasises the special significance attaching to local initiatives in the quest for a successful climate and energy policy. The Covenant of Mayors has a key role to play in this respect, but it is also important to support other, similar approaches, like the idea of a Covenant of Islands. The bottom line, however, is that our objectives will be difficult to achieve without investments in the infrastructure of energy networks and further liberalisation of the internal market. We need a functioning single energy market with fair competition and with guaranteed free network access and equal distribution rights for all producers. The coming weeks will be crucial in this respect. What we need are the creation and development of a smart electricity network comprising ICT-based combined power stations and decentralised energy production. That is the only way in which energy resources can be efficiently channelled into the areas where they are really needed. We need a European 'supergrid' that taps into and links the enormous potentials in the North Sea, the Baltic and the Mediterranean region.
Where the report is untenable, however, is in its call to the Commission to draw up a specific road map for nuclear investments. For this reason my group has tabled an amendment that clearly underlines our common interest in nuclear safety while emphasising that whether Member States invest in nuclear energy must remain their own sovereign decision. My own personal opinion is that we do not need nuclear energy.
on behalf of the ALDE Group. - Mr President, last year's energy review was a timely update, and I congratulate Anne Laperrouze for her rigorous report on it.
The issues raised are highly complex, but we can boil them down to this: Europe needs an energy policy that gives us sustainable, affordable and secure resources of energy. Sustainable by breaking our umbilical dependence on the fossil fuels that are choking our planet; affordable by guaranteeing a stable and realistic cost to consumers; and secure by freeing European citizens from dependence on unreliable or monopolistic suppliers.
This Friday, a group of Commissioners will meet Prime Minister Putin and his team of ministers. Energy is on the agenda, and our side should make clear that we cannot tolerate a dispute between Russia and Georgia evolving into a European gas crisis in the depths of winter. Assurances should be sought, but notice should also be served. This has happened before, and it must not happen again.
The time has come fundamentally to reassess Europe's energy supplies. This view is shared by members of all groups in this House, who should unite in leading the charge to make it happen. That is why this week a small group of us, including Mr Hammerstein, who will speak later, will launch a cross-party pamphlet, Making the Green Energy Switch at a Time of Crisis.
I am grateful to all Members who contributed their ideas, and I am startled by the degree of consensus that exists. There is an appetite in this Chamber to work fast, to work together, in search of a lasting solution to Europe's energy crisis, and we must harness that.
Of all the potential plans to open up a new energy era, one stands out: it is called the supergrid, or DESERTEC. The French Presidency cited it as a possible operation project for our new European Union for the Mediterranean. A number of Members, including Ms Harms, recently visited southern Spain to see the technology in action: solar thermal power from North Africa and sun-rich land in southern Europe harvesting energy from the sun, generating the equivalent of one and a half million barrels of oil per square kilometre per year. Transported through energy-efficient, high-voltage direct current cables, that power could be fed into a European supergrid, taking renewable energy from across the EU - tidal power from coastal regions, wind and wave power from windswept north-western Europe, and biomass and geothermal power from wherever they flourish.
Upfront, there are costs. The German Aerospace Centre estimates it would cost EUR 45 billion to build, but it also says that it would save consumers many times that amount in reduced energy bills over the next 35 years, and the investment would create thousands of jobs.
This is a bold project for an energy future that is sustainable, affordable and secure. That is the energy future that Europe must champion.
Mr President, ladies and gentlemen, I would like to offer my sincere thanks to Mrs Laperrouze for her work, with which I agree to a large extent. I am, however, confused with regard to certain aspects, perhaps due to excessive reliance on the Commission's assessments.
Firstly, I feel that the predicted trend in gas demand is restrictive. If that is the case, I fear it will have a negative impact on sources of financing for projects. With regard to infrastructure, the relevant projects are at different stages of development. Rather than redefining their order of priority in an abstract way, while seriously overlooking the Mediterranean area, it would be advisable, instead, to reassess them in terms of development times, financial structure, available supplies and the link between public support and private commitment.
Mrs Laperrouze next recommended diversifying the sources and routes of supply. One example is the Southern Corridor. With regard to these issues, I feel a programmed approach is required, divided into phases. Indeed, in the case of the Caspian, only gas from Azerbaijan will be available in the first phase. Access to other countries will occur in the second phase, therefore making the market more complicated in political, regulatory and infrastructure terms. The Commission's proposal for a Caspian Development Cooperation can overcome these problems, if it will be tasked with, among other things, facilitating the development of missing infrastructure.
The penultimate aspect is that solidarity mechanisms are undoubtedly fundamental for the Union's energy policies, as well as in relation to the Treaty of Lisbon. It would be advisable, however, for the feasibility of these measures to avoid, in addition to potential distortions, excessively cumbersome procedures.
Finally, I would like to turn to external relations. Apart from the role of the Energy Charter, enlarging the Energy Committee, particularly to include transit countries as well as the field of renewable energy, is an important objective
Mr President, ladies and gentlemen, in spite of the good atmosphere in which we worked on the Second Strategic Energy Review, I regret to say that we did not manage to obtain the corrections to the Commission's proposal that I believed necessary.
To my mind, the title 'Strategic Energy Review' has strong connotations of building for the future. If we take a look at this review, however, we have to conclude that it is all very much rooted in the past. At the heart of this strategic energy plan - and I am afraid the Laperrouze report does not put this right either - is the old energy mix of coal and nuclear power, and indeed there is an extremely sharp focus on the nuclear pillar once again.
I do wonder, Commissioner Piebalgs, what has happened to the proposals you presented to us at the start of this legislative term, when you told us that the great risks associated with nuclear energy had to be brought under control, that the problem of nuclear waste, the funding of decommissioning and all these issues had to be resolved before the Commission made any positive moves towards the development of nuclear energy. Not one of these issues has been resolved, and yet the Commission is now launching this pro-nuclear offensive. The fact that one of the greatest debacles in the history of the Western European nuclear industry is taking place right now in Finland, that the amount in dispute between the Finnish electricity company and Areva has now reached EUR 2.4 billion, because so many extra costs have arisen at the Olkiluoto site, does not seem to worry you in the least. What, I wonder, is the sense of this new investment drive in a sector which, despite receiving decades of public investment - far exceeding the volume staked in all the other sectors - is once again producing this kind of mess. I would very much like to know whether you actually mean all of this seriously or whether other hands are pulling the strings.
In my view, this mix of coal and nuclear power is precisely the strategy that has driven the energy policy of the European Union up a blind alley. I have said enough about nuclear power, but the wasteful use of fossil fuels - something else that the review does not really address at all - has also contributed to the present climate disaster, and the essential adjustments to this outdated strategy of yesteryear are not being made in this review.
In the deliberations on Mrs Laperrouze's report, my group established clear priorities. It goes without saying that nuclear power was not one of them, but we tried to bring about real changes in other areas too. We wanted the target of a 20% reduction in the consumption of primary energy to be made binding at long last. That did not happen. We expect a realistic proposal for the development of the 'supergrid', in other words a network that must be able to incorporate really large capacities for the generation of energy from renewable sources by the North Sea, in other coastal areas or in southern desert regions. There was no real sign of any of these things at all in either the report or the Commission's proposal.
We also believe that it was a big mistake to leave the whole realm of transport out of this strategic planning process on energy, because we - like you - want to get away from dependence on oil. You have decided that transport matters should be discussed separately, but in our opinion this issue should be one of the key focal points of strategic energy planning.
Diversifying gas supplies is all very well, and it is certainly something we should do, but at the same time every effort should be made to ensure once and for all that gas is used efficiently, otherwise diversification will get us nowhere at the end of the day.
I was appalled last week to learn that the European Commission's Recovery Plan is revisiting all of these strategic distortions and adopting the same backward-looking approach as this Strategic Energy Review. I must announce on behalf of my group that we shall be supporting neither the Laperrouze report nor the Strategic Energy Review and that we shall also endeavour in the context of the Recovery Plan to argue the case for sustainability and common sense.
Mr President, Commissioners, solidarity is a lovely word. It generally belongs to the vocabulary of the left. Solidarity should not just be called for in the name of anti-Gazprom and anti-Russia policy, but also to prevent general energy poverty. Energy is also needed in the form of electricity and heat for poor people.
The major problem with the European energy strategy is that it was not built from scratch, but is rooted in each country's own geography, history and energy economics. If there is a common strategy and its structures are harmonised, it will mean that there will be winners and losers. There are countries which are being forced to abandon their tried and tested structures in the name of solidarity. That cannot be solidarity.
Harmonisation of the electricity networks also means harmonising the price of electricity. In practice it will not be done with reference to the lowest prices, but some average prices. In that case there will be losers: those countries with cheap electricity. In the same way, the money used in the EU budget to finance gas pipelines will have to be found by countries that do not use them.
Mrs Laperrouze is right when she says that network investments are for the Member States or the companies in them to make, not the EU. The EU cannot be an oil, gas or electricity network operator, and large sums in EU budget funds should not be used to support investments in networks.
Furthermore, our group would like to remind everyone, as Mrs Harms has, of the problems that are known to be associated with the use of nuclear power. While, on the one hand, carbon dioxide emissions are cut, on the other, the volume of plutonium increases.
The Laperrouze report has addressed the important issues relating to energy supplies that are currently facing the European Union. The recent gas conflict between Russia and Ukraine by no means left the European Union unscathed. The report details a number of lines of policy for the European energy market that could limit the vulnerability of the European Union in the event of another conflict. I am in favour of pursuing greater diversity in the energy sources and partner countries from which the EU imports energy, in other words diversifying the energy supply. The gas conflict between Russia and Ukraine has underlined the urgency of this issue once again and I sincerely hope that the Nabucco project - to give one example - will come to fruition in the near future.
In specific terms, this aspiration means that the European Union and the Member States need to focus to a greater extent on regional integration. At present, the networks of a number of Member States are still too isolated and, consequently, they are too dependent on imports from third countries. The creation of new connections between the energy networks of the Member States will also allow the internal market to operate more effectively.
To further improve the operation of the internal market, there also needs to be complete separation of ownership of the production companies and the network companies. This is the best way to counteract asymmetric market opening.
Meanwhile, several Member States have been looking at restarting nuclear power stations closed under agreements with the European Union. This would not appear to be the best way forward. Rather, investing in a greater number of cross-border connections would more effectively reduce dependence on one or more third countries in the long term.
Other important lines of policy in the report with which I am in full agreement are increasing energy efficiency and increasing the share of sustainable energy. However, the Member States have differing opinions on the question of whether nuclear energy has a role to play in reducing CO2 emissions. This is pre-eminently a matter for the Member States to decide, rather than the EU. More clarity on this in the report would have been welcome. It is to be hoped that this will be rectified through the amendment process.
(BG) Ladies and gentlemen, so far I have noticed how very putatively and abstractly what is best for Europe is decided in this Chamber, but it was the Bulgarian voters who sent me here and therefore I am more interested in what is best for my motherland Bulgaria.
For us, the patriots of 'Ataka', energy independence for Bulgaria is a number one priority. During the 'talks', which we call 'EU dictates', we were required to close down reactors 1, 2, 3 and 4 at the Kozloduy nuclear power station.
I want to remind you - and if you do not know, then you can keep this in mind - that these units had fully passed all checks and were declared to be totally safe. At the beginning of 2007 my colleague Dimitar Stoyanov posed a question to the European Commission asking whether there was such a requirement for all these units to be closed down in order for Bulgaria to be accepted into the EU. As it turned out, such a requirement from the European Commission did not exist. However, Mr Günter Verheugen lied to the Bulgarian Parliament and said that there was such a requirement.
A few days ago Bulgaria was facing an extremely serious energy crisis. Under Article 36 of our Accession Treaty we have the right to start reactivating this nuclear power station. That is our right, and because of that my colleagues in the Bulgarian Parliament introduced a bill for the reactivation of units 1 to 4 of the Kozloduy nuclear power station, which are currently closed.
With my colleagues in the European Parliament, Dimitar Stoyanov and Slavi Binev, I have submitted written declaration 0005/2009 asking for these reactors to be reactivated, with the aim of gaining Bulgaria's energy independence.
In conclusion, I want to say to you that Europe will be strong when every separate Member State is strong and has its own energy independence. This is the only way, if we want to work for our electors and for our citizens.
Mr President, when we are discussing the Strategic Energy Review, I think it is important to stress some of the risks we are running - not only the risk of an insecure energy supply, with all the problems that brings, but also the fact that we are exposed to political pressure from regimes which use energy supplies as a lever to influence other governments. As a result, there is also a risk of fragmentation of the European Union, with Member States divided according to their different interests, thereby undermining the common foreign and security policy.
I think it is a good thing to see that the policies we need to tackle climate change are very much the same as the policies we need in order to strengthen our energy security. Decreasing the use of fossil fuels means less dependence on unreliable suppliers. Increased supply from other energy sources means a decreasing demand for fossil fuels, lower prices for European citizens and - not least - a reduced cash flow to the oil regimes of the world.
This has huge security implications which we need to consider when we discuss the European Union's future energy strategy. I think some of the pieces will easily fall into place when we have this perspective. We need more of an internal market in the European Union because, in reality, that is the only guarantee for solidarity between the Member States. This means that we need to do more about cross-border connections and have a better grid, binding Member States together and thereby binding the market together.
We need to develop more biofuels. I do not agree with those who say that there is a risk; it is possible for us - in Europe as well as in other parts of the world - to increase the area we are using. Even small contributions from biofuels result in less dependence on fossil fuels and a change in prices.
I must also emphasise the issue of nuclear power. Sometimes I feel it is the elephant in the room, because it is one of the greatest potential contributors to the European Union's ability to reduce carbon dioxide emissions today and in the future. I would like to conclude on that note. If we try to bring all these elements together, we will have the opportunity not only for a stronger energy policy, but also for a stronger security policy.
(RO) Energy policy is and will continue to be a priority for the EU. The gas crisis this winter, when extremely low temperatures were recorded, has highlighted again the dependency of the European Union and its Member States on its traditional gas suppliers. United in diversity is the motto of the European Union. I hope that this gas crisis will bring us together to devise a common energy policy.
The development of the Nabucco project and construction of an LPG terminal in Constanţa, a major Black Sea port, along with the interconnection of national electrical energy infrastructures are all measures which can help increase the security of the energy supply and enhance the EU's ability to offer solidarity to Member States affected by an energy crisis.
I call on the Commission and Member States to invest in modernising the European energy network, boosting energy efficiency and generating power from renewable sources. I also urge the Commission and Member States to provide financing for the measures aimed at cutting the pollution produced by coal-powered installations. The current crisis situation is making Member States focus greater attention on setting their priorities and strategic guidelines for development.
With regard to energy efficiency, the EU can achieve rapid results at an affordable cost in the battle against climate change. Boosting existing buildings' energy performance and promoting passive buildings, as well as using information and communication technologies to reduce energy consumption and increasing energy efficiency through the large-scale implementation of intelligent meters and automated systems are strategic guidelines for development in which Europe must invest.
I also urge the Commission and Member States to provide financing for the measures aimed at cutting the pollution produced by coal-powered installations. The current economic crisis is making Member States focus greater attention on setting their priorities and strategic guidelines for development. By 2020, the EU must increase its energy efficiency by 35% and reduce its consumption of primary energy by 20%. I call on the Commission and Member States to promote and finance research projects aimed at improving energy efficiency.
Commissioner, I urge the European Commission, the European Investment Bank and Member States to set up a European fund for energy efficiency and renewable energies to ensure that the necessary public and private capital is raised to implement the energy efficiency projects currently being worked on across the European Union. Last but not least, I want to mention the transport sector, which is the main sector that uses oil. I think that we now need to adopt at European level some highly ambitious medium- and even long-term objectives by 2020 concerning the energy efficiency of vehicles. I also encourage Member States to devise, in an intelligent manner, transport policies for goods and for the movement of persons, especially in urban areas. Last but not least, intelligent transport is one of the strategic guidelines for developing transport.
(SV) Mr President, Commissioner, ladies and gentlemen, we all know that the European energy market has problems. We currently import almost 50% and in 10 years' time, if we do nothing, it will be 70%. The energy we produce is often generated in a way that damages our environment and creates the greenhouse effect, which will damage our health, economy and stability, not only in our part of the world, but also in many other parts of the world.
The energy that we have in Europe has to be distributed via a distribution network that is out of date and has not been renovated or well-maintained. We also have close neighbours and conflicts concerning energy issues that are extremely worrying. We have talked about our relations with Russia in this House on several occasions over the last year and it is totally unacceptable to make the energy crisis into a New Year's tradition and put ordinary people in a situation where old people freeze to death, hospitals have to be closed and industries close down. This is totally unacceptable.
Something else that is totally unacceptable is what Russia and Gazprom are trying to do with Nord Stream, namely to ride roughshod over Swedish environmental legislation and European legislation relating to the safety of the Baltic Sea, despite the fact that this inland sea already has incredibly large areas of dead bottoms. This is totally unacceptable.
We are going to need all the energy sources, all the new technologies, all the innovations, all the research and all the computer power we have to cope with all of these different problems. The regulations tabled by the Commission, including the financing package, are very good, but our citizens are still waiting for the governments to dare to take a decision on energy solidarity and on breaking up the large state monopolies. These monopolies are not only concerned with the production of energy, but also the distribution of energy, and citizens and undertakings, both small businesses and large industries, are therefore locked into an unacceptable situation.
I think that the rapporteur, Mrs Laperrouze, has produced an extremely good report. I also think that the Commission's proposal in these areas is very good and I hope that we can reach a decision on this matter as quickly as possible. Thank you.
(LT) The main lesson of the gas crisis is the great vulnerability of Europe's energy system and the very significant risk to supply delivery. This risk remains as the agreement between Ukraine and Russia is a one-time agreement and the situation will undoubtedly be repeated. Bilateral energy questions remain fundamentally unresolved, not just between Russia and Ukraine, but between Ukraine and the European Union and between the European Union and Russia, all the more so because there is no common EU-Ukraine-Russia energy operating system. There have so far been neither safeguards nor guarantees and these have yet to appear. I would like to stress that dependence on the supply of gas and on the use of gas is increasing dramatically and will grow even more once the power stations in Lithuania, Bulgaria and Slovakia have been closed. This shows that the risk remains and is perhaps increasing.
We have a very clear long-term energy strategy for the whole of the European Union. We have had very heated debates about it. There is talk of long-term measures. In my view, the weakest link is our short- to medium-term energy policy. It has not passed the reality test and this was demonstrated by the gas crisis. I would invite the Commission to investigate such a scenario which, unfortunately, was not investigated for various other legal and political reasons. What would be the cost, benefit and consequences of temporarily prolonging nuclear power operations in Bulgaria, Slovakia and Lithuania, thereby fundamentally strengthening the energy security of both these countries and the whole of Europe in this situation? In addition, faced with the conditions of a long-term and undefined economic crisis, this would allow resources to be used more efficiently and would greatly reduce the burden of the crisis on our residents and the business sector.
(DE) Mr President, on the subject of the energy security strategy and Mrs Laperrouze's report, one thing that I believe the Commission's proposal and the Laperrouze report have in common is that they do not set any priorities. They are a hotchpotch of everything for which pressure groups all over the place have been lobbying the Commission or Parliament. As long as we do not set priorities, we shall never allocate money wisely.
In point of fact, the priority is plain for all to see. We must begin with the efficiency of buildings, vehicles, fridges and so on. There is nothing cheaper and nothing that will create more jobs. Secondly, there is renewable energy. When we say that 60% of the whole energy mix should come from renewable sources by 2050, this means at least 90% of our electricity being generated from renewables. This figure of 90% electricity generation from renewable energy sources will surely be reached long before 2050, because we have already adopted a directive that sets a target of 35% for 2020. If we can achieve 35% green electricity by 2020 from today's starting point of 15%, we shall be able to reach 60% or more as early as 2030.
Thirdly, there is gas to tide us over. How is that supposed to happen? We invest billions in gas pipelines now, and then gas consumption in Europe is meant to be reduced. That is what you write in your document, Mr Piebalgs, and it can also be read between the lines in Mrs Laperrouze's report.
So we have efficiency, renewables and gas, and then you want to invest EUR 1.3 billion in carbon capture and storage (CCS). Where is there room in all of this for blind loyalty to nuclear power?
I have to say, Commissioner, that you cannot even get your sums right. If we go for efficiency and renewables and pursue even a half-decent gas policy and, if we really have to, invest a little more in CCS, we shall have no need of nuclear energy, and we do not need to run that risk. Just look at the facts!
As far as the Economic Recovery Plan is concerned, I must say that I am really annoyed with the Commission. Not a penny for energy efficiency! Not a penny for town-twinning! On 10 February, Commissioner, representatives of 300 local authorities in Europe will be gathering in Brussels at your invitation. What are we going to tell them: that Mr Barroso's cabinet cut EUR 500 million from the town-twinning budget between Monday and Wednesday of last week? I find that so contradictory and so utterly wrong. The fact is that we need towns and cities as partners in a new energy policy. Not a penny for solar energy, and not a penny for biomass! In other words, we are devising an Economic Recovery Plan in which we give three and a half billion to the oligarchy of energy giants and not a single euro to the partners whose help we need to enlist for the change to green energy.
(CS) Thank you, I shall be brief. I should like to look at two aspects which I believe have not yet been discussed, namely the fact that we need an integrated energy system in Europe, which will interconnect the different types of energy and which will interconnect the different grids in such a way that it would be possible to make up for any outages. The recent gas crisis has shown that this is an extremely important task. The second thing is that we need to link these energy networks to similar networks in other fields, such as transport and communications networks, in order to achieve between them a certain degree of symmetry. As yet this is not the case and I think that a closer look will show that there are linkages here. I should like to say that the position of networks in the future structures of Europe is very important and that these networks are far more important for a cohesive Europe than the ever-growing bureaucracy both in Brussels and in the Member States. I believe that the European Union will in the future become a kind of necklace threaded on these networks.
(SK) The current financial crisis is being projected into an economic crisis. Furthermore, in view of the shortage of available credit, there is a threat of energy and food crises. In order to maintain at least the current level of energy production, there will be a need by 2030 for worldwide investment of about USD 26 billion in reconstruction and the development of new oil and gas fields and also in the production and distribution of all types of energy.
At the same time it will be necessary to integrate the flows of oil, gas and electricity so as to create an efficient and highly diversified system. This system must help to overcome consequences of local political disputes and also consequences of any natural disasters and to provide for a functioning energy supply in a Europe-wide context. The Slovak Republic itself has had the opportunity in recent weeks to experience the complexity of such a situation when, as a result of the conflict between Ukraine and Russia, not a single cubic metre of gas reached Slovakia for several days. The experience of Slovakia and also of other European countries has shown that vigorous support is needed for the European Union's priority of interconnecting and integrating the separate energy markets in Europe.
However, I must mention that the enforced and premature decommissioning of two reactors at the Jaslovské Bohunice nuclear power plant has been found to be an imprudent mistake in the current situation. The reactors met all the criteria for safe operation. Their decommissioning was required by the European Commission in the Accession Treaty as the price for Slovakia's accession to the European Union. This decision undoubtedly weakened the energy self-sufficiency not only of Slovakia, but also of the European Union.
(EL) Mr President, ladies and gentlemen, the battle against climate change and the need for energy security and to strengthen the competitiveness of our economy are taking us down the road of the third industrial revolution, towards an era in which we wean ourselves off mineral fuels.
It is a real revolution which will bring about huge structural changes to the model of production and consumption and, ultimately, to our very way of life. I trust that, as the European Union, we shall maintain global leadership in this revolution. In order for that to happen, we shall need to make every possible effort to limit the energy intensity of the economy in all sectors. One of the tools for improving energy efficiency is to make use of the potential of information and communication technologies (ICT). Considerable incentives are needed in order for us to make use of these technologies, so that we increase the energy efficiency of the European Union by 20% by 2020, within the framework of the 20-20-20 target.
The motion which we are being called on to adopt in a couple of days' time and which relates to the strengthening of energy efficiency through ICT places particular emphasis on research and development of pioneering technologies, such as nano-technologies and photonic technology, which have high potential to improve energy efficiency, and on designing policies to strengthen the take-up of these technologies.
Similarly, it also gives considerable impetus to more green innovation and entrepreneurship, with a series of measures and actions. I would refer in particular to green public procurements, which will allow public sector agencies to play a leading role in saving energy by making use of the new technological applications of ICT.
Finally, the motion provides for incentives for smart and integrated energy management systems in our cities and for smart traffic management systems with more rational road behaviour and transport systems.
It is clear from what I have said that, although it is not legislative, this motion which we shall vote on in a couple of days' time is highly important, because it essentially makes ICT one of the main indicators of sustainable development in the European Union. I therefore call on you to support it in the vote in a couple of days' time.
(DE) Mr President, we are, I hope, all clear on what the priorities are here: energy efficiency, energy saving and renewable energy. Nevertheless, we cannot get round the fact that we will need to worry about our gas supplies for many more years yet. So, what lessons can we learn from the dispute between Ukraine and Russia, and from the crisis that arose from that dispute? In my view - and I am sorry to have to say this, Commissioner - it seems to me that we will be no better, or at least not much better, prepared the next time this happens. Neither can it be said that the crisis is over, and I have seen little sign that a strategy is really being developed, or that any conclusions have been drawn from this dispute between Ukraine and Russia.
Certain Members of this House believe that we should conclude bilateral agreements with Ukraine, but it should be pointed out that Ukraine has to bear at least some of the blame for the situation that arose recently, and I would really rather not make myself dependent on arguments between Mr Yushchenko and Mrs Tymoshenko, or Mr Yanukovych, or whoever. Ukraine would, quite naturally, clearly much rather buy the gas from Russia and then sell it on to us, naturally for an additional charge, as would Turkey in relation to Nabucco, but I will return to that later. If, then, we want our gas to be just as insecure, but more expensive, we should make a bilateral agreement but, if we want to find a real solution, we need to make a trilateral agreement encompassing Russia as the supplier, Ukraine as the transit country and ourselves, and come to an agreement in this connection, particularly with regard to transit and infrastructure. I have heard nothing from the Commission on this or on what alternative suggestions it has.
With regard to investments in infrastructure, if we look to the east, there are basically three pipelines up for discussion: Nord Stream, South Stream and Nabucco. Nord Stream is a supply pipeline in the north; it solves the transit problem, but will not reduce our dependency on Russia. South Stream may also solve a transit problem, but again will not reduce our dependency on Russia. On top of that, if one looks at the costs involved, South Stream is actually somewhat more expensive than Nabucco, at least according to a number of studies, which suggests that we need to invest massively in Nabucco. When I consider - and I have mentioned this on a few previous occasions as well, Commissioner - how quickly the United States constructed the PTCP oil pipeline and how long we are taking over the Nabucco gas pipeline, I really do think it is scandalous how little Europe has achieved: it is a sign of our weakness.
We need to act quickly, not just with regard to Azerbaijan or Turkmenistan - which we will be discussing shortly - but also in relation to Iraq. The fact that gas there is simply being released into the air as exhaust, with no consideration being given to how it could be transported to the Nabucco pipeline, really is a big mistake. I would ask you, Commissioner, to negotiate quickly and clearly with Turkey, in order to ensure that we also get their agreement to this. We will, of course, also need to convince Cyprus to stop blocking the energy chapter: their insistence that we cannot even negotiate on this chapter shows a lack of solidarity, because it quite naturally causes difficulties with Turkey. You are nodding, Commissioner; I see that we are in full agreement here.
Turning finally to nuclear energy, there are some very different opinions on this subject in this House. Unfortunately, I too cannot vote in favour of the Laperrouze report, for example because it is too one-sided in this respect.
The thing that disturbs me about this whole debate is that we now have a new development in France, namely a reduction in atomic waste, but, when you look more closely, you find that this atomic waste is more radioactive. That is not the way to solve the problem, particularly with regard to waste. We will need to apply a lot more energy and brainpower to solving the problem of waste and disposal.
(PL) Mr President, the energy crisis has revealed a weakness in the European Union. We are still having problems correctly reading the political challenges resulting from this situation. A glaring illustration of this mistake is the proposal of Angela Merkel who, after a third energy crisis, is proposing to us today still stronger ties with Russian energy resources by building the northern and southern gas pipelines. In fact the opposite is true. This crisis shows that we should stake everything on the building of an independent infrastructure which will take us to independent sources of the raw materials for energy in Azerbaijan and Turkmenistan. The crisis shows that we should strike the northern gas pipeline off the list of European Commission priorities in order to avoid a Russian monopoly in Europe. Solving the energy problem will be a critical moment in the entire integration process. The EU has the chance to show its effectiveness and to gain new strength. It may also show its passivity and risk marginalisation.
(ES) Mr President, I would like to talk about the need to fuse the information technology revolution of the information society with the energy revolution, which has been the subject of an excellent resolution of the House.
We need smart electricity grids; currently these are wasteful and anachronistic. We need consumption that is managed in accordance with production.
We must have smart grids and smart houses. This smart consumption can only be provided by the Internet and only by the fusion of all electrical networks with the information coming from houses, factories, buildings and so on.
In this way we could be much more autonomous, much more independent, and Europe could take a leading role in this essential global issue so that there would not have to be dozens of unnecessary power stations as is the case today. The majority of countries produce three times more energy than is consumed because production is oriented to peak consumption. This would not be the case with smart grids. Smart grids would allow us to adjust consumption to sustainable production and to existing production levels.
In this way we could also cooperate with neighbouring countries in the Mediterranean. An extensive, clean, smart grid is needed to connect to our neighbours in the south who have the potential to generate solar energy using high technology and large-scale plants. This would be an excellent opportunity for cooperation on technology transparency. We could promote a clean future for us all.
Mr President, I should like to thank the rapporteur for her work.
Let me make a few points on the Strategic Energy Review and the last energy crisis problem, which are closely linked.
My first point: in our report, which calls on the Member States to speak with a single European voice on energy issues, we have explicitly stated what all Europeans have seen in the past weeks to be the reality, namely that damaging energy supply in the Member States afflicts the European Union as a whole. It is very important. This is the basis of European solidarity and a basis for developing emergency response measures.
My second point is that the report mentions CCS technology as having the potential to meet our environmental targets while exploiting a source of energy - coal - that is largely available in Europe. By developing CCS, Europe can become a world leader in advanced technologies, which will contribute to our global competitiveness and strengthen our economies. The same is true for coal gasification technology, which is very important as an additional source of gas supply - it means diversification of gas supply.
My third point is that this strategic document specifically underlines the need for investment in the energy supply infrastructure. Infrastructure projects that receive support at EU level should first and foremost contribute to the real diversification of sources and routes of supplies to the Member States and to the EU as a whole.
Investment in Ukraine seems to be of special importance for us. Together with our Ukrainian partners, we could, in the future, take the joint responsibility for gas deliveries on the Russian-Ukrainian border. The reason for such a step on our part is very simple. In terms of energy relations, Ukraine identifies with international standards. It has ratified the Energy Charter Treaty and, therefore, plays by transparent rules.
My fourth point is that our strategic document greatly complements our efforts towards implementing the Third Energy Package. What does it mean? It means a working internal market in energy for the European Union; it means solidarity and support on many sides. Let us finish the legislative procedure during the next three months. It is very important for us.
(FI) Mr President, Commissioners, ladies and gentlemen, we have history behind us. After all, our energy networks were built to meet the needs of the Cold War and for those political circumstances. Now they have improved and have been patched up here and there, but this has caused us a problem that we will have to return to again later on.
As the need for energy has grown dramatically while the economy has developed at a huge rate, so the price, supply and environmental problems have also changed. They have become the greatest challenge for us. As the problems are global, obviously global solutions are what are needed. It is therefore important that we involve the United States and the developing countries in a common energy process. We will show the way, but the United States has to follow Europe's example and must work alongside us.
As energy solutions are global, we need European energy diplomacy, and I understand that the Commissioner for Energy has done quite a lot of work in that regard and in connection with this latest energy crisis. We need energy diplomacy for the simple reason that these are such big issues that there have been wars over them before and there will be again in the future. This is thus a very serious issue.
It is also quite obvious that we need an energy mix comprising various energy sources that is as broadly based as possible, because that will stabilise the energy situation and as a result each nation's diversity, and Europe's too, will come into its own.
Of course, saving energy is an important solution to the problem: it is the cheapest and the most effective method. For this we need something that I regard today as the most important single thing that should be done: making energy intelligent. If we do not greatly increase the use of intelligent technology we will not achieve our targets. Luckily, smart technology has developed at just the same time. People and companies do not know about the energy they are consuming without smart technology. Consequently, information and communication technologies (ITC) are the solution that will help us reach targets and keep us in order. They are a reminder of our extravagance. They are therefore like a good teacher, but also a good hired hand because intelligence is not just needed for the network, but also for equipment, homes and cars. Everywhere there is human activity, intelligence is needed to control energy consumption. In this connection, I would stress in particular the importance of the small and medium-sized enterprise sector and the innovations that come from this, as it can be truly inventive. Then there is the social dimension: energy poverty and, simultaneously, employment are linked to what has just been said.
We find it odd that Ukraine is a transit country. Obviously, as Mr Swoboda said, the pipeline should be under alternative management, for example under tripartite management that would include the EU, and that way the problem would go away.
Madam President, in all the discussions on the energy crisis, there is one aspect which my colleague, Anne Laperrouze, does mention, but which generally receives insufficient attention. We talk about energy efficiency in the context of climate change and of fuel poverty, but energy efficiency is also of huge strategic importance. Controlling demand takes pressure off the supply side and is crucial to reaching energy independence in Europe. I want to make two specific points in the context of the oral question on the use of information and communication technologies.
First, I am concerned that the roll-out of smart meters is not going ahead with the degree of commitment required by the Energy End-Use Efficiency and Energy Services Directive and called for in the Morgan report. In some countries, digital displays are available to show consumers how much energy they are using - which is helpful - but a proper smart meter does much more than that. It allows two-way communication, detailed analysis of consumer demand and proper measurement and payment of electricity supplied by micro-renewables. We need smart meters now. They are crucial to the task of transforming buildings from being energy consumers into being net energy producers.
Secondly, with regard to lighting, I trust we are about to go ahead with taking the most inefficient domestic lighting off the market, and the same needs to happen for office and street lighting. We should, however, already be looking forward to the next technological steps, such as wider use of smart lighting systems using sensors, which measure movement and the degree of natural light so that lighting can be reduced - or indeed switched off when necessary. There is a lot more to energy-efficient lighting than compact fluorescents, and it is time for the public sector - and that includes the European institutions - to take the lead on using ICT for energy efficiency.
(LV) Madam President, Commissioners, I would firstly like to thank Mrs Laperrouze for her extremely comprehensive report. Crises always provide the opportunity to take important decisions that may crucially change our values and policies. I have reason to believe that the recent gas crisis has opened the eyes of politicians in relation to the vulnerability of many parts of Europe with regard to energy supply. Not only the recovery plan and the Second Strategic Energy Review prepared by the Commission but also this report all give us hope that there will be a unified European energy policy, and that includes the hope that the isolated energy islands of Europe will at last be eliminated, including that of the Baltic States. Another aspect relates to the development of liquefied natural gas terminals. These could indeed become an alternative to supplies of Russian gas in many locations, but only on condition that national governments are able to withstand the pressure, and not create them as extra capacity for the export of Russian gas, but solely as import terminals. Thank you.
(DE) Madam President, Mr Piebalgs, Mrs Reding, ladies and gentlemen, we need investment now. We are on the verge of an energy crisis and a financial crisis. We need to make an effort to invest as quickly and as well as possible, and therefore we cannot but say 'yes' to the construction not only of pipelines but also of LNG ships. We should build them as quickly as possible, as this would create jobs and thus contribute to full employment in Europe.
The pipelines should not compete with each other; rather, the construction of each new pipeline is a win-win situation, as is the construction of LNG terminals. This is an important issue for the future.
Above all, we need to invest in energy efficiency, not via state funding, but rather by means of tax breaks. If we could give every citizen an allowance of EUR 10 000 a year that they could offset against tax, we could make an immediate start on investing in energy efficiency and renewable energy; with regard to the latter, progressive depreciation, in other words the immediate inclusion of costs on the balance sheet, would be a particularly valuable tool. If we could set a three-year limit for this, it would be a great success for all of us. We could get a better handle on employment and energy. In this connection, it is up to Commissioner Kovács to launch an initiative.
One point which particularly exercises us in this programme is, quite naturally, the nuclear industry: it is vital to ensure the safety and security of nuclear power stations, and to do so to the very best of our ability. It is not possible to set the bar too high here: quite simply, we need people to trust in the European Union that the appropriate steps will be taken, that further security research will be conducted and that there will be legally binding requirements allowing dangerous nuclear power stations to be removed from the grid immediately following a ruling by a court or regulator. The people of Europe have a right to safety in this field, so that we can go forward into a future in which energy generation does not put us in danger and we can sleep soundly. The Commission can make a significant contribution to this.
Ultimately, however, it will also be up to the Council, in the group responsible for nuclear safety, to live up to their responsibilities and not to go down a path that the citizens will not appreciate, by blocking proposals from the European Parliament and the Commission.
(ES) Madam President, Commissioners, the recent situation concerning Russia and Ukraine and the gas supply has clearly shown that more than ever before we need to diversify our supply and improve connections between Member States and with producer countries.
The Commission's proposals are heading in this direction, but in the interests of greater efficacy these proposals should also include, and I was glad to hear the Commissioner mention it today, the potential in the south of our continent and in particular in my country, Spain.
Spain is the Member State with the greatest diversification of supply, both in terms of the number of countries - our gas is imported from 10 different countries - as well as in the range of formats. For this reason, my country is an excellent supply platform for the European Union. The supply is achieved both through the gas pipeline from Algeria as well as by liquefied natural gas in similar volumes to that of Nabucco, but at a lower cost and with better delivery times. However this platform cannot currently be used by the European Union due to the lack of a connection to France. Medgas, Mr Piebalgs, must be a priority for the European Union, as must the specific problems of our island territories.
If the Iberian peninsular clearly suffers from isolation in energy terms, islands such as the Balearic Islands, where I am from, suffer a double isolation. This is very unfair for the inhabitants of these islands because we, as Europeans, have equal rights.
I sincerely request, Mr Piebalgs, that you consider the particular situation of island territories when taking decisions and establishing priorities.
Finally, I would like to thank the rapporteur for her work.
(SV) Madam President, Commissioner, the EU has had to learn the hard way what it means to be far too dependent on a single energy supplier. The citizens of several Member States have been affected by Russia's capriciousness in a totally unacceptable way. We know that Russia is ruthless when dealing with its neighbours, but when freezing Slovakians and Bulgarians were taken hostage in the quarrel between Russia and Ukraine it was, hopefully, a wake-up call for all of us, including us here in this Parliament.
Ukraine needs the support of the EU, and the construction of Nabucco with gas from Azerbaijan, among others, must now get underway. The EU must now demonstrate an ability to take action, precisely as called for by Mr Swoboda.
We know that Russia is pressing for Nord Stream, the gas pipeline in the Baltic Sea. These proposals should be rejected. The Baltic Sea is one of our most sensitive inland seas. Out of consideration for the environment and the economy, this pipeline should not be laid in the Baltic Sea, added to which are the security policy aspects. A land-based alternative must be thoroughly investigated instead. The European Parliament has also expressed its doubts about this on a previous occasion.
I am pleased to see that the report maintains that nuclear energy needs to be an important part of Europe's future energy mix. If we are to meet the emissions reduction requirements of the energy package we need modern European nuclear energy. It is good that we are able to discuss this in the European Parliament over the next few days.
(PL) Madam President, Commissioners, it is time to speak plainly. Firstly, the European Union does not have an energy strategy. This fact encourages Russia, for example, which treats energy resources as a political weapon, to make attempts at pressure and blackmail, which makes the EU's situation worse.
Secondly, the EU has succumbed to collective manipulation in the form of intimidation with global climate warming due to CO2 emissions. Increasing numbers of experts and facts confirm that this is not true. With regard to those who are spreading this theory and intimidating us with global warming, it would be worth investigating in whose interests they are acting.
Thirdly, the EU requires an energy strategy based on the principle of the weakest link, in other words help in the form of financial aid and investment in those countries which are most dependent on one supplier, like the Baltic States and Poland.
Fourthly, the EU needs to apologise and restore hard coal and brown coal to favour, because it has plentiful supplies of these and they are cheap. Fifthly, the EU needs a tax and credit policy to support new technologies and savings in energy emissions, and this it does not have.
(DE) Madam President, ladies and gentlemen, first of all I would very much like to thank Mrs Laperrouze and Mr Piebalgs for all the documents they have presented.
I do not agree with all of the details, but the proposals go in the right strategic direction: it is right and necessary to focus once again on the fact that security of supply is one of the central issues. We have perhaps devoted too much of our attention to other energy policy issues over the last year, and I am grateful that security of supply has now returned more to centre stage.
Secondly, I am also grateful that the proposed position is so nuanced. As has been said, one might not agree with every single point, but the report is generally correct, contrary to what Mr Turmes just suggested. Mr Turmes, it is wrong to believe that there is a simple answer, a single answer to this enormous, complicated problem.
Politicians always try to give a quick, simple answer that satisfies everybody, but that is just not possible. It is, unfortunately, damned hard, which is why the answer is so varied. We cannot make people promises and act as if we have a solution and everything is magically going to be fine; quite apart from anything else, the people would one day be bitterly disappointed when they realised that it does not work that way.
This nuance means that there is not just a single energy source, but rather that we will continue for a long time to work with several sources. It is immoral to just discard a source of energy: in my view, it is irresponsible to simply dismiss nuclear energy. It is part of the solution: not the whole solution, of course, but it should be realised that it has a contribution to make. I would also caution against staking too much on gas: we have just heard a great deal about the dependency that entails.
I also think that we need to realise that we cannot just carelessly give up on coal - an energy source that we have in our country and in many other places in Europe - and say 'coal produces CO2, so it is not an option'. That would be irresponsible. We also need a nuanced response to the issue of the various routes and paths. As Mr Rübig just said, there is not one single answer for a pipeline: it would be a mistake to just opt for one; instead, we need to open up a variety of routes and options. Nobody today can predict with certainty what will happen in 10, 20 or 30 years' time.
In that respect, the path we need to take is to say 'yes' to intelligent solutions. By intelligent, I mean varied, and being open to new things and not standing still. The answer is technology. The answer is investing in research and being open to solutions that we currently cannot see at all, and not casually ruling out one option or another. It is also agreeing to investment.
It would be a fatal mistake - and it is one made in some energy policy decisions - to give those who actually have to invest the money, namely companies, too little room for manoeuvre and too little support. Does anybody really believe that we, the Member States, the State or the Community will be able to solve the problem of investment? No, it is the private sector that will have to do that.
(BG) Madam President, Commissioners, first of all I would like to highlight the constructive debate in the Committee on Industry, Research and Energy on the report by Mrs Laperrouze, and especially point out her role in preparing an objective and all-encompassing report.
I want to especially concentrate on the proposals included in the report which have been made with the aim of reflecting the problems faced by those countries which are most deeply affected by external energy source suppliers, in particular gas.
First of all, the importance of the European Parliament actively participating in allocating projects for new energy links, in particular between Member States' gas and energy supply networks, has been noted. However, it is with regret that I point out that only EUR 20 million has been set aside for the Commission's project for the Republic of Bulgaria and its links with Greece, despite Bulgaria being one of the most seriously affected countries. The gas field in Chiren, for example, which will solve the problems of the crisis with minimum supplies, has not been mentioned at all.
Secondly, all possibilities for constructing the southern gas corridor have been included, in other words, in addition to the Nabucco project, the South Stream and TGI projects are also noted. Also noted is the long-term plan for the possibility of gas being supplied by other countries in the region such as Uzbekistan and Iran.
Thirdly, the importance of liquefied gas terminals being constructed in the European Union is emphasised, and also that they should be accessible to all Member States on the basis of the principle of solidarity. This is once again particularly important for the joint use of such terminals by Bulgaria and Greece.
Fourthly, I call upon the Commission to look into expanding the energy community in South East Europe and other neighbouring countries with the aim of forming a single market for the whole region. As rapporteur on the regulations and conditions for access to gas supply networks, I want to once again underline the significance of the Third Energy Package for the formation of a single European energy market and to urge its quickest possible implementation.
Finally, I want to point out that the report objectively expresses the role of nuclear energy too. I consider that the current framework directive for nuclear safety will become a good basis for analysing the state of all reactors in the European Union, and not just of newly-constructed ones, and will be an objective base for the evaluation of their safety.
It is clear that politically based decisions like those taken in relation to Kozloduy cannot be long-term ones in the current development of energy diversity in the European Union. I hope that Member States will be in the position, based on objective criteria, to reconsider the issue about the closed reactors.
- (FR) Madam President, Mrs Laperrouze's report on energy policy concerns a subject of huge importance for all the countries of the Union.
I greatly respect her for the work she has done, but the situation remains very serious. The excruciating and disastrous experience of our countries in the South in January, like the forecasts that threaten us with a significant energy shortage over the next two decades, all point towards the need for energy policy to be a key part of our foreign policy.
However, the future is gloomy, Commissioner, because we lack unanimity, solidarity and resources. In terms of solidarity, this does not perhaps apply to the Commission, but rather to certain large European countries. We are not speaking with one voice.
I entirely agree with Mr Swoboda that Nabucco is a big embarrassment for the European Union. For example, the Russian South Stream pipeline supported by the State and by certain EU countries is in danger of ousting Nabucco, which is twice as cheap and which, for its part, acts in accordance with the rules of the market. Its sources of supply in Azerbaijan risk being seized by its rival, which makes it a precarious and dubious investment. In this way the Union is probably going to lose the unique opportunity of diversity and greater security ...
(The President cut off the speaker)
(HU) Madam President, the Second Strategic Energy Review could not be more timely. The security of supply to the eastern half of the European Union has certainly been challenged by the events of the beginning of the year. After a three-week crisis, since 20 January natural gas has once again been flowing to Europe, but the question is, for how long? In order to be able truly to guarantee security of supply, we need to learn the lessons of the gas dispute. By this I mean first of all the diversification of the energy types used, the sources of supply and delivery routes. According to calculations, Europe uses 500 billion m³ of gas per year, and this demand may grow, according to certain analyses, by as much as 30% in the next 20 years.
Ideas have already emerged regarding potential alternatives. The Nord Stream pipeline transporting Russian gas to Europe is already under construction, and the Blue Stream in Turkey is ready; agreement has been reached by the interested parties on the building of South Stream, Ukraine has undertaken the creation of White Stream, and then there is the much talked-about Nabucco, albeit with uncertain sources or financial backing. In any case, dependency on Russia will for the most part remain. Although Nabucco would transport Asian gas, so far - unlike Gazprom - Europe has not even made an offer to Baku. What can be done now? Many may say that, for the moment, we can trust that the negotiations of the European Commissioners and the Russian delegation at the Moscow summit will bring substantive results and lead to significant progress as regards the gas pipelines, and that in future it will not be the Russian gas monopoly alone that dictates prices.
This is possible, but for my part, in addition to all this - and indeed before all else - I believe that the way forward is to use less and cleaner energy. This is precisely why I maintain that there is a need for a European green 'New Deal', in other words, one that aims at sustainable growth while stimulating and utilising innovation in environmental industry. As a result of the current global financial crisis, more and more people are waking up to the fact that a new logic of economic organisation is necessary. Increasing numbers of people are recognising that, in order to emerge from the global crisis, a fresh driving force is necessary, with an engine running on new organisational principles. More and more people are recognising the need for a paradigm shift. The green 'New Deal', in other words a new logic for economic organisation based on innovations in environmental technology and supported by international capital markets, will become the cornerstone of increasing numbers of economic rescue and stimulus programmes, including among the European Union Member States. We need this stimulus because last year the number of the unemployed in Europe grew by 1.7 million. The European green 'New Deal', should it receive the green light, will have a fundamental effect on Europe's future energy policy. Thank you very much.
(CS) Ladies and gentlemen, the European Union at present imports 50% of the energy it consumes and this proportion is constantly growing. The Union's dependence on imports of conventional sources of energy and on a limited number of suppliers represents a serious threat to our security, stability and prosperity. This strategic review of the European Union's energy policy has therefore, in my opinion, come at the right time. I am of the view that the 'three times 20' objective for 2020 is correct from the security, economic and ecological standpoints. However, attainment of this objective requires a common approach throughout the entire European Union, unified both within the Union and towards the outside. The creation of a common energy policy requires the completion of ratification of the Lisbon Treaty and the submission of a proposal for such a common energy policy. In the internal market there is a need for a clear and stable legal framework and, above all, a need to complete the integration of our energy systems throughout the territory of the European Union.
The clause on mutual solidarity will remain just an empty phrase if we do not connect these energy systems. There is also a need to strengthen the use of all domestic energy sources, from conservation by increasing the proportion of renewable sources to greater use of safe nuclear energy. There is no need to emphasise that financial investment in our domestic energy industry will also provide a return in the form of a resumption of economic growth. As far as external relations in the field of energy are concerned, this aspect too requires far greater diversification than before. There is a need for a more intensive dialogue with producer countries, transit countries and other consumer countries. Cooperation should be increased with the countries of the Middle East, the Mediterranean region and North Africa. This should be done within the framework of the Barcelona Process: Union for the Mediterranean. The dialogue should also include the candidate country Turkey and, in my view, it is also essential to look for a far more effective approach to countries like Iran. In conclusion I should like to congratulate our rapporteur Mrs Laperrouze on, I believe, a first-rate and balanced report.
(LT) Although we started talking about the need for a common energy policy as far back as 2006, each individual EU State is responsible for ensuring a secure energy supply. However, solidarity among the Member States is essential for the survival of the EU itself. The EU must immediately adopt effective legislation to help overcome energy supply crises or avoid them altogether. The Commission proposes an EU Energy Security and Solidarity Action Plan, the most important aspects of which are the creation of infrastructure and the diversification of energy sources. I am delighted that among the infrastructure projects set to become EU energy security priorities is an interconnection plan for the countries around the Baltic Sea, which would eliminate the insecure energy islands still existing in the EU.
I would like to ask the Commission for all kinds of support in the construction of the energy link between Lithuania and Sweden and the Lithuanian-Polish energy bridge. Here, unfortunately, we also need political will. Meanwhile, returning to the European Union's fundamental principle - solidarity - and its application in the field of energy, many doubts arise as to the future of this principle. We are debating the Third Energy Package, involving the creation of an EU internal electricity and gas market with an Agency for the Cooperation of Energy Regulators. At the same time, Germany and Russia are establishing a Russian-German energy agency. How is this consistent with EU Member State solidarity, the common energy policy and energy security?
(PL) Madam President, Commissioners, in this debate I would like to draw attention to three questions.
Firstly, Russia is increasingly clearly using supplies of energy resources, and mainly gas, to exert a strong political influence. Not only did the last gas conflict between Russia and Ukraine cause huge economic losses in many EU countries, but with a kind of permission from the EU it once again pushed Ukraine into a clear economic dependence on Russia. For it is difficult to imagine that the Ukrainian economy will be able to function if the price of gas is over USD 400 per 1 000 cubic metres.
Secondly, a new partnership agreement between the EU and Russia needs to be negotiated, which will contain details of the energy question but will also contain a clear stipulation that Russia will not use the supply of energy resources to exert political influence, and that Russian suppliers will be liable for damages arising from a break in supply.
Thirdly and finally, the European Union, by using its own financial means and also the European Investment Bank, should support first and foremost gas investments which really diversify the supply of gas to the EU, and so which create a real capability to import gas from countries other than Russia, such as the Nabucco gas pipeline.
Madam President, we will never achieve either energy security or the 80% reduction in our carbon dioxide emissions by 2050 if we continue to effectively ignore both the issue of energy security and the critical importance of pan-European high-voltage direct current (HVDC) interconnection. That includes an HVDC line to North Africa: smart electrical networks over Europe and North Africa.
Having had the opportunity last week to experience first hand the exciting solar thermal operations in Grenada and Seville, and having read over the weekend Harvard professor Michael McElroy's views on freeing the United States from its USD 750 billion annual bill for importing oil, winning the energy security battle in the US and at the same time saving the planet, I ask myself: what are we still debating? We know the answers.
The smart grid will allow solar, wind and hydro-generated electricity to level the security graph. If the wind is not blowing off the Irish west coast, the sun will be shining in Spain, or the wind will be blowing off the west coast of North Africa as well as the sun shining there.
In short, what the sun is to Spain, wind is to the west coast of Ireland. Our national regulators will breathe easy as their only job as of now if to keep the lights on and our homes and offices heated at peak demand.
We can no longer allow our citizens to be hostage to either energy politics or volatile oil prices. Wind energy is competitive with coal, oil and gas, and the fuel is free. Yes, our challenge is to build a new energy economy - an energy economy built on renewable electricity.
I conclude: the glib expression 'to cost the earth' which we - English-language speakers anyway - use figuratively with gay abandon now needs to be taken literally. If we do not rapidly change from our almost total dependence on fossil fuels, it will, as our peer review climate scientists repeatedly and with increasing urgency point out, do just that: cost the earth through global warming.
(BG) Madam President, as shadow rapporteur for the Committee on Foreign Affairs, I would like to congratulate Mrs Laperrouze on this report, which gives a wide perspective on the European Union's problems in the field of energy, including the need for a common energy policy.
The report also very clearly indicates the actions which need to be implemented so that we can face the challenges of energy security. I also welcome the fact that nuclear energy has found the place it deserves in such a report, and is presented as a necessary energy source.
In particular now, following the gas crisis, it is also clear and well pointed out that we have a need to diversify energy sources. On the other hand, for the future we need to continue working towards more alternative corridors, energy corridors, and not just one corridor at the expense of another. We all would then gain from competition.
I want to draw attention to two issues. In October last year I noticed here, in this House, that the Nabucco energy project was still 'smoke without fire'. I called upon the European Commission then to take firm action. We can now say that noticeable action is being taken by the Commission in this direction. An understanding of its importance is evident, particularly now following the gas crisis.
However it needs to be clear that, despite the actions and measures taken on the road to achieving ever greater energy security, much more effort is needed, including serious political activity, so that we can see the light at the end of the tunnel.
The second issue is the capacity for energy storage. I would like to tell you that Bulgaria would have been doomed had it not had capacity for at least 20 days' reserve supplies at the gas storage facility in Chiren, which last year, as if the government knew what was coming, was expanded by one-third of its capacity.
Therefore, for the second time today, I would stress my utter lack of understanding why the Commission has completely ignored the project proposed by Bulgaria for further expansion of this storage facility. This was our only saviour and I think that we need to support similar projects in all other countries.
(PL) Madam President, the gas crisis and the financial crisis are forcing us to take rapid and pragmatic action which is above individual interests and ideas that are economically unjustified, such as the Nord Stream pipeline.
The Second Strategic Energy Review does not give the desired added value. A series of issues mentioned in the review face significant difficulties in their realisation. The citizens and the economy of the EU require rapid and specific decisions and action which will ensure relatively low and stable energy costs over the next 15 years: decisions which will lead to the most significant savings possible in industry, transport and homes; decisions which will in large measure reduce the dependence of the EU economy on the import of hydrocarbons and ensure their correct supply; decisions which will lead as quickly as possible to the development of a programme and plan of specific research-based measures and how to finance and implement them. As a result of these economic measures CO2 emissions will be reduced, and the bureaucratic trading of emissions - so good for the traders, but not for the economy - will not be necessary.
Madam President, I am touched by the words 'smart' and 'intelligent', which are very much part of this debate, because the solutions we try and use in our house to reduce energy consumption are certainly not working and they are neither smart nor very intelligent. Telling children to turn things off is just not the solution. I wish it were, as it would mean that I was in control. So we do need all of the things that others have spoken about: sensors and other technological advancements that will make everybody's life easier in terms of achieving our energy efficiency objectives.
Tonight's debate is a massive one: it is about our climate change agenda, security of supply, solidarity between Member States and also economic growth - and that is an issue for us at the moment - and how we can achieve a better use of our energy resources.
The country I come from, Ireland, relies on oil for almost 60% of our energy needs and it is all imported. So, clearly, we have a particular problem. We need to reduce that dependency, we need to develop our indigenous resources and, as I have already mentioned, improve our efficiency. Clearly, the issue of interconnection between Member States is crucial particularly for countries on the periphery.
Ireland's dependency is extremely high: 91% of our needs are imported. That is quite a staggering percentage, and while we have not experienced the gas problems that other colleagues have spoken about, or the cold and the horror that caused for other Member States, we did learn, from watching that, how critical it is that we do something about our energy mix and our energy insecurity.
So, all of the issues that are part of this report and the oral question are extremely important for us.
In particular the issue of land use needs to be addressed. The Swedish experience of forestries is interesting from the perspective of Ireland, where we have not developed our forestry sector.
But this is a key issue: getting the balance right between food production and fuel production.
(PT) Madam President, Commissioner, ladies and gentlemen, developing a coherent and all-encompassing Community policy in the energy field is a logical step and a necessary intervention. The Commission's proposal and Mrs Laperrouze's report point in this direction.
The European Union will give added value to the initiatives developed by the Member States. Oil is finite and the production of the European Union and Norway in 2007 contributed a mere 30% to internal demand. The European Union's dependence on oil imports indirectly increases our dependence on politically unstable countries or those which as possible energy partners generate major geostrategic tensions, as we have seen recently with Russia.
For these reasons, it is strategically important to redirect the demand for alternative energy sources to oil, but it is also geographically important to look more carefully at the South American and African markets, which are currently expanding and to which the development of the European Union-Brazil and European Union-Africa partnerships could contribute greatly. This should be done through the use of the Iberian region - Spain and Portugal, where I come from - as a fundamental platform in terms of logistics and distribution in the European area.
As for the basic need to enhance energy efficiency, it is important to guarantee appropriate synergies among sectors able to contribute to greater energy efficiency. Only through the adoption of a global and coordinated approach between Community policies and national policies, namely in the areas of cohesion, agriculture and transport, will we be able to outline a strategy that conveys a long-term vision.
The link between energy and territorial cohesion is indisputable in that it affects possible long-term solutions for all the regions of the European Union, including the most isolated and outermost regions.
(BG) Mrs Laperrouze, I would like to congratulate you in particular for the good work you have done with your topical and timely report.
We are hardly in a position yet to say how much European countries and citizens lost from the gas crisis. The direct losses to the Bulgarian economy alone, which was most severely affected by the dispute between Ukraine and Russia, amount to over EUR 230 million, without any compensation.
The ensuing emergency raised many questions. Unfortunately, the big issue of energy dependence comes to a head whenever a political crisis and political antagonism between Russia and Ukraine occur. Many people remember the situation three years ago, when the two countries again disagreed on prices. Then we had a pledge of a common European energy policy, but three years on it seems like nothing has changed.
Now we ask ourselves: are we ready for a single energy market or will individual interests prevail in bilateral agreements? Have we done enough to interconnect the European gas supply networks among Member States or are we becoming less and less inclined to set aside reserves for crisis situations? How are we working on Nord and South Stream, and on Nabucco?
I am pleased to hear that nuclear energy is being treated on the same level as other energy sources. Without compromising on safety, it is time to reconsider our attitude towards nuclear facilities in Europe, and without any further politically motivated decisions.
We need nuclear energy and it would act as a serious barrier to other crises that may arise. It is not coincidental that at the height of the crisis the Bulgarian Parliament asked its European partners to revive the debate on reactivating the closed reactors at Kozloduy, which have been proved safe by the competent authorities. We hope for your understanding.
The decisions are difficult, but let us not prejudge them or write them off prematurely. I would like to address the following words to you, Mr Commissioner. Only a few days ago, when the European Commission allocated resources from the European Development Plan, the country which was worst affected received the least amount of resources. This evening I have not heard any mention from you about Bulgaria being in the list of 100%-dependent countries in need of special assistance.
What are the criteria and mechanisms for allocating these resources? I would find them difficult to explain to Bulgarian and to European citizens. Evidently we also need to put more effort into the Third Energy Package and speed it up. As a member of the Committee on Internal Market and Consumer Protection, I have worked a great deal on protecting energy supplies for consumers, but please understand, it is more important to secure the energy in the first place.
(RO) I want to stress the European Union's need for an external energy policy so that the 27 Member States can speak with a single voice during negotiations with major producers. This is the only way in which the European Union can obtain affordable prices for importing gas and oil, along with guaranteeing energy security. Diversification of energy supply sources must be one of the European Union's major goals. However, I wish to draw your attention to the fact that the Russian gas pipeline project, South Stream, is not making any contribution at all to this diversification as the supply source remains exactly the same, Russia. Furthermore, the huge costs involved in building this gas pipeline would end up increasing the price of gas, a price which European consumers would be obliged to pay.
This is why, in my view, the European Union needs to urgently take action to include in future agreements with Russia and Ukraine some comprehensive clauses on energy interdependency, which will set out clear obligations and effective mechanisms for rapidly resolving any problems. The strategic partnership between the European Union and Russia and the new Eastern Partnership should aim to implement ...
Madam President, energy policy and foreign policy are inextricably interlinked now more than ever. We see the need for a common EU energy policy in the light of the recent developments regarding gas supplies in central and eastern Europe but, whilst it is one of the key innovations of the Lisbon Treaty, I regret to point out that this point was not highlighted sufficiently in the debates surrounding the Treaty's ratification.
In Ireland we have 12 days of gas supply at any one time. Sixty per cent of our electricity is generated from imported gas, whereas the EU average is around 40%. On 28 January last, the Commission published a proposal to accelerate work on addressing deficits in the EU energy infrastructure while contributing to economic recovery as part of a EUR 5 billion package.
The inclusion by the Commission of the electricity interconnection between Ireland and the UK as a priority area for funding under the European economic recovery package is a very welcome development in this regard. It further emphasises that when all 27 Member States work together we can bring about the change that is required to ensure security of energy supply.
(The President cut off the speaker.)
Madam President, the two important documents we are discussing today - the Commission's plan of action and the report on it - are separated in time by the recent interruption of gas due to the usual winter quarrel between Russia and Ukraine. Consequently, the report is more attuned to reality, trying to increase our internal solidarity and expedite the implementation of the plan in front of us, thus capitalising on the lessons of the last crisis.
Personally, apart from support for the diversification of transport routes for the import of gas, I consider the appeal to expedite the achievement of internal market energy in the current legislature and the necessity to revisit the entire problem of gas storage as major contributions of the report. However, the recommendation to fully open the Nabucco project to Russia is questionable since everyone knows that Nabucco was conceived as an alternative to Russian gas and that, consequently, Russia is already doing everything possible to kill it.
(SK) Ladies and gentlemen, the recent gas crisis has shown the importance of a common EU energy policy. In addition, Slovakia has found out what 100% dependence on Russian gas means. Hundreds of companies had to cease production and pay their employees just 60% of their wages.
I appreciate that solidarity plays a leading role in relations between EU Member States. If we had not received an emergency transfer of gas from Germany through the Czech Republic to Slovakia, households would also have been at risk. I am convinced that the need to ensure a constant supply of energy is a fundamental universal priority. Meeting the need predominantly from non-renewable sources of energy is beginning to outweigh environmental acceptability.
We must build safe nuclear power plants and at the same time, using structural funds, encourage rural communities to focus strategically on the link between energy, water and biotechnology, thus strengthening the diversification of the energy base.
(PL) Madam President, the last but of course not the only gas supply crisis means that we keep coming back to the matter of security of supply of this very important resource.
In Europe we are not in a bad situation as far as location is concerned. We are almost surrounded by sources of gas: North Africa, the Near East, Central Asia and Russia. The problem is that Europe does not have a unified market for gas. In connection with this Europe does not have a more or less unified price. I would like to point out that in the United States they do have a unified market, and the price there for 1 000 cubic metres of gas is below USD 200. In Europe we pay around USD 400. This is a result of the fact that we do not have an infrastructure which would enable the transfer of gas from one country to another.
Finally there is the matter of the Nabucco pipeline. It is high time that we gave this the right priority and engaged our financial means so that it finally materialises.
Madam President, I have three questions to Commissioner Piebalgs.
Firstly, Nabucco may become a hostage to the Turkey's accession negotiations, as we have learned from Prime Minister Erdoğan. Are we also considering, within the southern corridor, the White Stream (Caspian-Georgia-Black Sea-Ukraine-Romania) project?
Secondly, in the revised Gas Directive, would you consider a mandatory 90 days of reserves for gas storage for all the Member States?
Thirdly, you have presented an impressive package of EUR 3.5 billion for energy infrastructure. Do you foresee any obstacles to that in the Council? Because it has still to be accepted in the Council: I have heard about four Member States objecting. And how can the European Parliament, which has also to accept it, help to pass it as quickly as possible?
(RO) The gas crisis which we recently faced was between Ukraine and Russia, but unfortunately it affected some of the European Union Member States. This crisis has highlighted once again that the European Union is dependent to a large extent on a single gas supply source. As a result, I feel that developing partnerships with Russia is beneficial to the whole of the European Union, but at the same time, I believe that the European Union must immediately initiate projects which can allow alternative solutions to be found, with the precise aim of averting the consequences of crises which could occur either in the near or more distant future.
In the same train of thought, I believe that the two projects, Nabucco and South Stream, must be taken into consideration, along with other solutions. In this case, I am referring to the fields in the North Sea and those which are supposed to be on the Black Sea continental shelf. Given that, over time, all kinds of deposits are going to run out, I believe that we need to invest in scientific projects capable of discovering alternative sources of energy, thereby also guaranteeing the development of future generations.
(RO) The recent gas crisis refocuses attention even more sharply on the importance of developing alternative routes and sources of energy by developing transport infrastructures and establishing interconnections. In the current climate, the Nabucco project needs to be speeded up as it has the potential to help achieve the European Union's objectives of diversifying not only routes, but especially supply sources from third countries. Transit routes through neighbouring countries must be encouraged by completing the projects which involve connecting the network in Romania with those in Hungary and Bulgaria.
At the same time, I feel that the South Stream project cannot be regarded as being of any benefit to Europe, precisely due to the fact that it does not use an alternative source, as requested in the report's strategic review. We do, however, also have our own energy sources. One micro-hydroelectric plant is not viable or effective, but hundreds of thousands of hydroelectric plants from the Alps right to the Carpathians or from the Balkans right to the Tatras or Pyrenees mean energy independence.
Member of the Commission. - Madam President, this has been a really fascinating debate and has reflected all the diversity of views on energy and the importance that this issue deserves. But I believe that the debate definitely shows that the rapporteur has struck the right balance. It is true that each of us sees the detail differently. There are no simple solutions, no silver bullets to solve this.
Again I would like to congratulate the rapporteur for really going through the process of ensuring that all opinions are reflected in the report, while at the same time clearly supporting the Commission's second strategic energy review.
A lot of you spoke about the supergrid. Supergrid is the tool that was seen as a magical solution. Well, it is true that it has a lot of potential, but with a grid we have a challenge. Somebody needs to pay for the grid, and, as you know, we are looking for a balance between affordability, security of supply and sustainability. So, if we really want to move towards this supergrid, the recovery plan is the first small step in the right direction.
The recovery plan can lead to a vicious circle where we say: 'Well, we need this, we need that, but it should be done by industry'. Yes, we do also encourage industry with different types of incentives, but if the public funds and European funds will not follow in accordance with our political priorities, then the plan will not be successful.
Then there are other issues that I would also emphasise, echoing what Mr Paparizov said. On the third internal market package, I would just say what it does for Europe. First of all there is the agency for cooperation of European regulators. That will solve a lot of issues. Second, a European body for transmission system operators. These two issues are crucially related to security of supply, while at the same time not taking away national sovereignty over energy.
So if this package is adopted now, we will achieve a lot of momentum. If it is postponed, we will lose a lot of momentum for security of supply. So, in my opinion, the recovery plan and the third energy package is something that needs to be done.
The last questions are usually the ones I remember the best, so I will briefly respond to them, because they relate very clearly to the issues that we discussed. What is the Council discussing? I think there are basically two issues.
One is whether we should give public funds to energy at all. Well, a minority of countries still believes that it is good that the funding should come from industry, but this brings the problem that it is hard for industry to move on very costly projects where returns are uncertain.
The second issue is 'a fair return for my country'. Well, I could point out that my country is not specifically covered by this recovery plan, so it is good that there were a lot of questions on this. I explained that any interconnection with the Baltic as a whole helps my country as well. So this issue is still looked at very much from a national perspective: 'my fair return'.
I believe we are here taking the first step towards European public funds supporting this type of development. This could be the biggest difficulty, but I believe the Council will work hard really to approve of our proposal because I believe it is balanced, if not ideal for every Member State.
On Nabucco, our preferred option is definitely transit via Turkey. We are working now, we have started the intergovernmental conference with a view to concluding it in March with an intergovernmental agreement and a project support agreement. That should give enough legal and regulatory clarity for investing in the Nabucco pipeline. If it fails, we will look for alternatives. So there are alternatives, but Turkey is our priority route and I think it is beneficial for Turkey as well.
As for gas storage, we are considering this, but 90 days should not be necessary for everyone, because it very much depends on imports. If a country produces gas it does not need the same level of storage, so there should be a more fine-tuned proportion that gives enough security of supply and is realistic enough in case of crisis. So we are still looking at what the fine-tuning of the gas storage proposal could look like.
Again I would like to thank you for this debate. It was a very tough debate, but I believe that all elements are there and we just need to continue to work very vigorously to implement the ones that we have agreed on and the proposals that have been agreed in this House. Again I would like to thank Parliament for its strong support for developing a European energy policy.
Member of the Commission. - Mr President, we have had a very fascinating debate. I agree that much, if not the majority, of the responsibility falls to our colleague who is responsible for energy.
However, everything that you have been calling for - energy security, more efficiency, intelligent networks, decentralised networks, the supergrid, the micro grid, the virtual power plants - needs ICT to be run. So it is essential that we make every effort to get this intelligent means, in order to put into practice the policy proposed by the committee on energy efficiency. We are economically and technologically on the right path and it is also - and I must stress this - a unique business opportunity. If we get the ICT to allow energy efficiency to go in the right direction, then we are creating many industries, a lot of growth and many jobs. That is also the reason why we have to go ahead with smart building, smart lighting and smart transport. Only if we apply, in practical terms, the possibilities shown to us by research, will we not only be less dependent because we will be more efficient, but we will also build a new industrial capacity.
I will just give you one example in order to show you how this could work. As you know, we will be adopting the high-efficiency light-emitting diodes - the famous LEDs - which, already today, will cut 30% of energy consumption in lighting and up to 50% by 2025. We have already, thanks to European research, gone one step forward. In 2007, due to our European Framework Programme on Research, we delivered the OLEDs - the organic LEDs - with a supplementary efficiency of 50% on the LEDs. European research has brought about results and it is now both national and regional policy to put these results into practice.
I have heard some criticism that the euro recovery plan is not about efficiency. Well, if I am reading this plan correctly, I see that EUR 1 billion is allocated to energy efficiency in buildings. You have all pledged in this House that this is the right way to proceed. EUR 5 billion goes to clean cars, so that cars will no longer be dependent on petrol as they are today, and there is EUR 1 billion for smart manufacturing in order to use less time and less energy in our industries.
We are on the right path and I think that, with the help of Parliament and with a lot of pushing in the national Member States, we will manage not only to secure these means but also to apply them in practice. Then energy efficiency will not only be about speeches but also about facts.
rapporteur. - (FR) Mr President, Mrs Reding, Mr Piebalgs, ladies and gentlemen, thank you for your exceptionally valuable contributions; they show how vast this energy field is and that energy really is a basic need.
In our debate and in the report, which moreover reflect the discussions that we have had among ourselves in the various political groups, I have noted a broad consensus on the need to strengthen the networks and the interconnections, to use information and communication technologies to make the networks intelligent - as Mrs Reding just explained - to strengthen relations with producer countries and transit countries - that was in particular the aim of the Committee on Foreign Affairs, with our rapporteur, Mr Dimitrakopoulos - and also to reach an agreement on energy efficiency, energy savings, and the development of renewable energies.
In conclusion, improving energy efficiency, developing renewable energies, diversifying our sources and lines of supply, consolidating the dialogue with producer countries, but also ensuring that the 27 Member States speak with one voice and, above all, that we effect a change in our lives is the consensus that we have achieved. All these dimensions are vital ways to guarantee this common energy security that we all want.
The differences of course relate to the composition of the energy mix. What are the energy sources? I should like to respond to my fellow Members from the Group of the Greens/European Free Alliance and then also to other Members who have spoken out against nuclear energy. I wish to say that we do need to be careful.
There has been a great deal of exaggeration in what has been said. I believe that we have set some very ambitious targets for 2050. Mention has been made of an 80% reduction in CO2 emissions and of a 60% share of renewable energies. It is quite clear that a large share has been allocated to all renewable energy sources. In terms of nuclear energy, it is acknowledged in this report that it is part of the energy mix.
In this regard, I should like to conclude by simply reminding you of the objectives: a CO2 concentration of 450 ppm, which has been set in order to guarantee this limit of a 2°C rise. I should like to remind you that, in these efforts that have been announced, we are talking about a 9% share of nuclear energy, 54% energy efficiency, 35% renewables and 14% geological carbon capture and storage.
All that is for 2030. Thus, nuclear energy is part of the mix, and coal too. I for my part am not a fan of coal, I am not a fan of nuclear, but we need to have the broadest possible range of energy sources. I would not like to have to choose between coal and nuclear for 2050.
- Thank you, Mrs Laperrouze. Rest assured, in any case, that your energy is precious to Parliament.
The joint debate is closed.
The vote on Mrs Laperrouze's report will take place tomorrow.
In accordance with Rule 108(5) of the Rules of Procedure, I have received one motion for a resolution at the end of the debate on the oral question by Mr Remek. The vote will take place on Wednesday.
Written statements (Rule 142)
Solidarity between the European Union's Member States in the energy sector must become a primary objective at European, regional and bilateral level. Indeed, the strategies adopted by each Member State at national level must not affect the energy interests of other Member States and must be in the European Union's general interest in terms of energy security.
In this context, the task of improving the Community legislative framework aimed at energy interdependency within the EU and drafting a new generation of regulatory acts intended to govern the European Union's relations both with energy suppliers outside the EU and the transit states must act as an effective instrument in the process of drawing up a European security policy. The new laws will have to provide for legal constraint mechanisms intended to consolidate cooperation in the energy sector and develop viable competition on the European energy markets.
It is essential to encourage the efforts aimed at increasing EU investments with regard to diversification of cross-border structures, incentives for generating alternative, non-conventional forms of energy at local level and improvements in the infrastructure's ability to facilitate connection to new energy sources. The European Union must also seriously factor in the need to stimulate the private energy sector in Member States, which is already feeling the consequences of the global economic crisis.
It could be said that the January energy crisis is slowly starting to turn into an annual ritual. The more severe the winter the greater the certainty that the Russian Federation will turn off the gas supply to European countries. It is therefore all the more surprising, in the face of another gas conflict whose victims were citizens of European Union countries, that Chancellor Angela Merkel is still pushing the proposal of building the Nord Stream gas pipeline with Community funds.
What the European Commission should be doing now is preparing a plan for diversification of energy sources. Investment should be made in building new transmission networks which would bypass unreliable exporters of energy resources such as the Russian Federation. In one of the amendments which I tabled to the Laperrouze report we stress the significance of supporting 'the Nabucco gas pipeline, which is the only existing undertaking which will diversify energy sources and transit routes for gas' without the involvement of Russia. It should also be a priority to create gas interconnectors enabling connections between systems and rapid transmission of gas reserves in the event of further crises.
However, our trade agreements should be based on the special 'energy security clause', which would be the business ethics of the sector.
For Europe and the rest of the world, which conduct business in a civilised manner, it is important that the Russian Federation ratifies the Energy Charter Treaty. I think that only the cohesive and uncompromising position of a united Europe will be able to persuade the Kremlin to make such a decision.
Energy matters are the greatest challenge of our times. The gas crisis which the EU was confronted with in January is not the first in the history of the EU. In Europe there are countries which are 100% dependent on gas from Russia and these include Lithuania, which in December 2009 will shut down its nuclear power station. The EU must take additional steps so that the crisis is not repeated. The missing energy link must be created, and we must also strengthen the Directive on the security of gas supply and establish an EU coordinating mechanism designed to react to similar crises. It is essential that there are sufficient reserves of energy supplies in those Member States which are most dependent on energy supplies.
The crisis between Russia and Ukraine is not just a crisis of mutual trust, but a geopolitical crisis too. Both countries must take responsibility for the fact that Member States did not receive gas. Europe, for its part, must diversify energy sources and improve supply security. Europe must act decisively, as the solution of this energy crisis over the supply of gas from Russia is only temporary.
I would like to thank Mrs Laperrouze for this report and say that I support the majority of its conclusions. The EU must be ambitious in the battle against climate change, which means that the role of nuclear power and renewable energy sources cannot be discounted.
The process of creating a single market for electricity and natural gas must be accelerated. This requires interconnections. I therefore welcome the European Commission's proposal to allocate EUR 1.5 billion to interconnection projects. In addition, the criteria established in Barcelona for interconnection must be met by all Member States.
It is also necessary to improve energy efficiency, especially in the new Member States. In Romania, for example, there is huge potential for making savings and I would like this opportunity to be utilised.
The Russia-Ukraine crisis has highlighted once again the need for a common EU approach. I support the report's conclusion, including the point about signing an agreement between the EU, Russia and Ukraine.
However, I do not agree with the statement about the South Stream project being a vital project for the EU's energy security to the same degree as Nabucco. South Stream is a rival project to Nabucco and does not meet at all the needs to diversify energy supply sources in order to guarantee the EU's energy security. This is why I am suggesting that in the future we need to pay more attention to the position given to this project in the various EP documents.
Ladies and gentlemen.
Today we are discussing in the European Parliament one of the most important reports being debated during this plenary session. We can see in this report key elements of the energy policy which we want to implement across the European Union, such as national emergency action plans, the energy security clause, the diversification of supply sources and keeping nuclear power in the energy mix.
All this indicates how flexible our policies and actions are and how rapidly they can be adapted to the current situations. I feel that the regulation of commercial, association, partnership and cooperation agreements signed with producer and transit countries in order to establish a code of conduct and consequences for non-compliance is one of the EU's priorities in the wake of the gas crisis at the beginning of the year.
Furthermore, diversification of energy supply sources by establishing interconnections between Member States, implementing new supply routes like Nabucco and constructing LNG terminals must become current projects financed by the Commission. Finally, I would like to congratulate Mrs Laperrouze for her report and I hope that it will be supported by the vast majority of our fellow Members. Thank you.
In the first few weeks of 2009, EU Member States were treated as hostages by Ukraine, whose leaders initiated a supply settlement dispute with Moscow over the price of gas deliveries. Kiev based its action on the hope that, as a result of the traditional anti-Russian sentiment in Western and Eastern Europe, it would be able to gain the support of most EU Member States. Obviously this was a political shot in the foot.
The EU needs to break out of its own vicious circle at last. Just one part of this is the energy phobia according to which we need to put up with the Russians, or they will turn off the gas tap. This mistaken standpoint can only lead to erroneous consequences! This issue involves more than just energy!
If the European Union's long-term goal is partnership with a Russia built on democracy, providing an enormous market which is developing and capable of further development, then it also has to anticipate that the economic and political centres of gravity could legitimately shift to Russia.
The EU must actively and credibly convey the message that it is interested in seeing a modern Russia come into existence. The EU's behaviour, consisting of encouraging words but stifling, reticent and condemnatory actions is doomed to failure.
The lack of a common energy and foreign policy, squeezing the diversification of energy use into the background and prioritising certain historical injuries and commercial advantages renders our Union vulnerable.
A united EU would give Moscow pause for thought, for it has never before seen such a thing. In the face of countries engaging in capricious politics, however, an enormous country like Russia can easily assert its will.
This is about much, much more than energy!
The Strategic Energy Review provides a good summary of all the steps that are indispensable for the European Union to reduce its dependence on external energy sources. The disruptions in gas supply in recent weeks have made certain points of the proposal particularly timely.
We can only agree with the need to place the Community regulation of gas reserves on new foundations. In addition to imposing obligatory minimum stocks, it is important, in our view, to strengthen the mechanisms of solidarity with Community regulations, in harmony with the Lisbon Treaty.
It is commendable that the energy review carried out by the Commission names the infrastructures whose creation would be in the common interest of all Member States. It is a welcome development that the proposal considers the interconnections of the Central and South-East European gas pipelines an important goal in addition to the Southern Gas Corridor. The significance of the initiative that was initially linked to MOL lies in the fact that the states involved will find it easier to assist one another rapidly in the event of disruptions to supply. Linking the networks will also stimulate competition in the region.
We consider the European Commission's decision to redirect a portion of unused EU funds to energy infrastructures a good one. What is less positive, however, is that the most vulnerable Member States are to receive a smaller portion of the financing for their infrastructure than they had wished. However, the emphatic commitments can only be honoured by a more spectacular financial contribution and solidarity on the part of Community.
'A Pole is wise after the event!' This old saying, none too complimentary to my compatriots, can be extended to cover the entire European Union. The unpleasant experience of the Russo-Ukrainian gas conflict in January 2009 was necessary for the question of energy security to become a matter of primary importance for the entire European Community.
We cannot hide behind the fact that the Treaty of Lisbon, which does include statements about energy solidarity, has not been ratified. All that is needed is the political will, supported by a cold analysis of the last crisis, in order to describe future scenarios and to deliver the European Union from problems similar to those which were caused by the gas supply blockade via Ukraine. Both the Commission communication and the Laperrouze report draw attention to ways of coping with emergency situations, such as increasing reserves and creating a transmission network which will ensure technical availability. These are matters about which there is no disagreement. It will be more difficult to agree a long-term strategy, which will have to include a realistic position on Russia, because it is - currently - the main supplier of crude oil and gas to Europe.
Mutual dependence, as we have learned, does not guarantee continuity of supply and relations based on rational economic premises. The interference of political motives is too visible to overcome naivety. The most difficult thing in relations with our eastern neighbours will be to root out the tendency to make bilateral agreements, and that is the real measure of success or failure of Community energy security and energy solidarity policy!
Mr President, ladies and gentlemen.
I want to thank those who drafted the report for their versatile efforts, and for bringing what is an important issue to the heart of the debate. Like the rapporteur, I think it is very important for the Union in its energy strategy to commit to common, long-term targets. Measures to save energy are the absolute key to a radical reduction in energy consumption.
There are no national solutions to Europe-wide problems. To guarantee energy security in Europe, the Union needs to invest in the establishment of a common main grid and a common energy market, and better coordination.
The report places too much emphasis on nuclear power as one of Europe's major areas of investment in the future. Considering the risks and disadvantages of nuclear power, this is a short-sighted and harmful policy. The report is not ambitious enough as regards renewable energy sources. A competitive Europe built on sustainable use must aim to increase the renewable energy share to 80% by the year 2050. Many studies, including the German Aerospace Centre and the Heinrich-Böll-Stiftung ERENE studies, show that the effective introduction of new and clean forms of energy would be technically and economically possible. Now only the political will is missing.
Mrs Laperrouze's report refers to an issue that is particularly important to every European citizen, especially during the gas crisis which we faced recently. We all need to make our contribution to successfully attaining the ambitious objectives which this Second Strategic Energy Review is proposing, namely energy supply sustainability, competitiveness and security.
I want to emphasise the importance of improving the security of our energy resources. We must take measures to diversify our energy sources and supply routes. We need to support investments in infrastructure and in new technologies with reduced energy consumption, so that we can successfully achieve the '20-20-20' objectives.
Now more than ever, Member States must demonstrate their solidarity and cooperate in order to ensure the security of their energy reserves. At the same time, this new strategy needs to lay the foundations for economic growth in the EU.
I would like to remind you of the geopolitical importance of Romania and the Black Sea region for energy security and diversification of energy supply resources.